EXHIBIT 10.50

MATTEL, INC.

PERSONAL INVESTMENT PLAN

Amended and restated effective as of January 1, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page

ARTICLE I GENERAL

   1  

1.1

 

Plan Name.

   1  

1.2

 

Plan Purpose.

   1  

1.3

 

Effective Date.

   1  

1.4

 

Plan Mergers.

   1

ARTICLE II DEFINITIONS

   3  

2.1

 

Accounts.

   3  

2.2

 

Affiliated Company.

   5  

2.3

 

After-Tax Contributions.

   5  

2.4

 

Before-Tax Contributions.

   6  

2.5

 

Beneficiary.

   6  

2.6

 

Board of Directors.

   6  

2.7

 

Code.

   6  

2.8

 

Committee.

   6  

2.9

 

Company.

   6  

2.10

 

Company Contributions.

   6  

2.11

 

Company Matching Contributions.

   6  

2.12

 

Company Stock.

   7  

2.13

 

Compensation.

   7  

2.14

 

Deferral Limitation.

   8  

2.15

 

Distributable Benefit.

   8  

2.16

 

Early Retirement Date.

   9  

2.17

 

Effective Date.

   9  

2.18

 

Eligible Employee.

   9  

2.19

 

Employee.

   10  

2.20

 

Employment Commencement Date.

   10  

2.21

 

ERISA.

   11  

2.22

 

Fort Wayne Plan.

   11  

2.23

 

F-P Savings Plan.

   11  

2.24

 

Governance Committee.

   11  

2.25

 

Highly Compensated Employee.

   11  

2.26

 

Hour of Service.

   13  

2.27

 

Investment Manager.

   14  

2.28

 

Leased Employee.

   14  

2.29

 

Murray Hourly Employee.

   15  

2.30

 

Normal Retirement.

   15  

2.31

 

Normal Retirement Date.

   15  

2.32

 

Participant.

   15  

2.33

 

Participation Commencement Date.

   15  

2.34

 

Participating Company.

   15  

2.35

 

Period of Severance.

   16

 

i



--------------------------------------------------------------------------------

 

2.36

 

Plan.

   16  

2.37

 

Plan Administrator.

   16  

2.38

 

Plan Year.

   16  

2.39

 

Pleasant Plan.

   16  

2.40

 

PrintPaks Plan.

   16  

2.41

 

Severance Date.

   16  

2.42

 

Total and Permanent Disability.

   17  

2.43

 

Trust or Trust Fund.

   17  

2.44

 

Trustee.

   17  

2.45

 

Tyco Plan.

   17  

2.46

 

Tyco Retirement Plan.

   17  

2.47

 

Valuation Date.

   18  

2.48

 

Year of Service.

   18

ARTICLE III ELIGIBILITY AND PARTICIPATION

   19  

3.1

 

Eligibility to Participate.

   19  

3.2

 

Commencement of Participation.

   20  

3.3

 

Historical Participation Dates.

   20  

3.4

 

Former Participants in F-P Savings Plan.

   20  

3.5

 

Former Participants in Tyco Plan.

   20  

3.6

 

Former Participants in PrintPaks Plan.

   21  

3.7

 

Former Participants in Pleasant Plan.

   21  

3.8

 

Former Tyco Retirement Plan.

   21

ARTICLE IV TRUST FUND

   21  

4.1

 

Trust Fund.

   21

ARTICLE V EMPLOYEE CONTRIBUTIONS

   22  

5.1

 

Employee Contributions.

   22  

5.2

 

Amount Subject to Election.

   22  

5.3

 

Termination of, Change in Rate of, or Resumption of Deferrals.

   23  

5.4

 

Limitation on Before-Tax Contributions by Highly Compensated Employees.

   24  

5.5

 

Provisions for Disposition of Excess Before-Tax Contributions by Highly
Compensated Employees.

   27  

5.6

 

Provisions for Return of Annual Before-Tax Contributions in Excess of the
Deferral Limitation.

   29  

5.7

 

Character of Amounts Contributed as Before-Tax Contributions.

   31  

5.8

 

Rollover Contributions.

   31  

5.9

 

Transfer From Fisher-Price or Tyco.

   32

ARTICLE VI COMPANY CONTRIBUTIONS

   33  

6.1

 

General.

   33  

6.2

 

Requirement for Net Profits.

   34  

6.3

 

Special Limitations on After-Tax Contributions and Company Matching
Contributions.

   34

 

ii



--------------------------------------------------------------------------------

 

6.4

 

Provision for Return of Excess After-Tax Contributions and Company Matching
Contributions on Behalf of Highly Compensated Employees.

   37  

6.5

 

Forfeiture of Company Matching Contributions Attributable to Excess Deferrals or
Contributions.

   39  

6.6

 

Investment and Application of Plan Contributions.

   39  

6.7

 

Irrevocability.

   41  

6.8

 

Company, Committee and Trustee Not Responsible for Adequacy of Trust Fund.

   41

ARTICLE VII PARTICIPANT ACCOUNTS AND ALLOCATIONS

   42  

7.1

 

General.

   42  

7.2

 

Participants’ Accounts.

   42  

7.3

 

Revaluation of Participants’ Accounts.

   42  

7.4

 

Treatment of Accounts Following Termination of Employment.

   42  

7.5

 

Accounting Procedures.

   43

ARTICLE VIII VESTING; PAYMENT OF PLAN BENEFITS

   43  

8.1

 

Vesting.

   43  

8.2

 

Distribution Upon Retirement.

   45  

8.3

 

Distribution Upon Death Prior to Termination of Employment.

   46  

8.4

 

Death After Termination of Employment.

   47  

8.5

 

Termination of Employment.

   47  

8.6

 

Withdrawals.

   49  

8.7

 

Form of Distribution.

   53  

8.8

 

Election for Direct Rollover of Distributable Benefit to Eligible Retirement
Plan.

   54  

8.9

 

Designation of Beneficiary.

   56  

8.10

 

Facility of Payment.

   57  

8.11

 

Requirement of Spousal Consent.

   57  

8.12

 

Additional Documents.

   57  

8.13

 

Company Stock Distribution.

   58  

8.14

 

Valuation of Accounts.

   58  

8.15

 

Forfeitures; Repayment.

   60  

8.16

 

Loans.

   60  

8.17

 

Special Rule for Disabled Employees.

   63  

8.18

 

Election for Fully Vested Employees Transferred to Fisher-Price, Inc.

   64  

8.19

 

Provision for Small Benefits.

   65  

8.20

 

Special Provisions Applicable to Tyco Plan Accounts.

   65  

8.21

 

Special Provisions Applicable to PrintPaks Plan Accounts.

   66  

8.22

 

Special Provisions Applicable to Fort Wayne Plan Accounts.

   67  

8.23

 

Special Provisions Applicable to Pleasant Plan Nonelective Account.

   67

ARTICLE IX OPERATION AND ADMINISTRATION OF THE PLAN

   67  

9.1

 

Plan Administration.

   67  

9.2

 

Committee Powers.

   68  

9.3

 

Investment Manager.

   71  

9.4

 

Periodic Review.

   71  

9.5

 

Committee Procedure.

   71

 

iii



--------------------------------------------------------------------------------

 

9.6

 

Compensation of Committee.

   72  

9.7

 

Resignation and Removal of Members.

   72  

9.8

 

Appointment of Successors.

   72  

9.9

 

Records.

   72  

9.10

 

Reliance Upon Documents and Opinions.

   73  

9.11

 

Requirement of Proof.

   73  

9.12

 

Reliance on Committee Memorandum.

   74  

9.13

 

Multiple Fiduciary Capacity.

   74  

9.14

 

Limitation on Liability.

   74  

9.15

 

Indemnification.

   74  

9.16

 

Allocation of Fiduciary Responsibility.

   75  

9.17

 

Bonding.

   75  

9.18

 

Prohibition Against Certain Actions.

   75  

9.19

 

Plan Expenses.

   76 ARTICLE X SPECIAL PROVISIONS CONCERNING COMPANY STOCK EFFECTIVE AS OF
OCTOBER 1, 1992    76  

10.1

 

Securities Transactions.

   76  

10.2

 

Valuation of Company Securities.

   77  

10.3

 

Allocation of Stock Dividends and Splits.

   77  

10.4

 

Reinvestment of Dividends.

   78  

10.5

 

Voting of Company Stock.

   78  

10.6

 

Confidentiality Procedures.

   79  

10.7

 

Securities Law Limitation.

   79 ARTICLE XI MERGER OF COMPANY; MERGER OF PLAN    79  

11.1

 

Effect of Reorganization or Transfer of Assets.

   79  

11.2

 

Merger Restriction.

   79 ARTICLE XII PLAN TERMINATION AND DISCONTINUANCE OF CONTRIBUTIONS    80  

12.1

 

Plan Termination.

   80  

12.2

 

Discontinuance of Contributions.

   80  

12.3

 

Rights of Participants.

   81  

12.4

 

Trustee’s Duties on Termination.

   81  

12.5

 

Partial Termination.

   82  

12.6

 

Failure to Contribute.

   82 ARTICLE XIII APPLICATION FOR BENEFITS    83  

13.1

 

Application for Benefits.

   83  

13.2

 

Action on Application.

   83  

13.3

 

Appeals.

   83 ARTICLE XIV LIMITATIONS ON CONTRIBUTIONS    84  

14.1

 

General Rule.

   84  

14.2

 

Annual Additions.

   85

 

iv



--------------------------------------------------------------------------------

  14.3  

Other Defined Contribution Plans.

   85   14.4  

Adjustments for Excess Annual Additions.

   85   14.5  

Disposition of Excess Amounts.

   86   14.6  

Affiliated Company.

   87

ARTICLE XV RESTRICTION ON ALIENATION

   87   15.1  

General Restrictions Against Alienation.

   87   15.2  

Nonconforming Distributions Under Court Order.

   88

ARTICLE XVI PLAN AMENDMENTS

   89   16.1  

Amendments.

   89   16.2  

Retroactive Amendments.

   90   16.3  

Amendment of Vesting Provisions.

   90

ARTICLE XVII TOP-HEAVY PROVISIONS

   90   17.1  

Minimum Company Contributions.

   90   17.2  

Compensation.

   91   17.3  

Top-Heavy Determination.

   91   17.4  

Aggregation.

   93

ARTICLE XVIII MISCELLANEOUS

   94   18.1  

No Enlargement of Employee Rights.

   94   18.2  

Mailing of Payments; Lapsed Benefits.

   94   18.3  

Addresses.

   95   18.4  

Notices and Communications.

   96   18.5  

Reporting and Disclosure.

   96   18.6  

Governing Law.

   96   18.7  

Interpretation.

   96   18.8  

Certain Securities Laws Rules.

   97   18.9  

Withholding for Taxes.

   97   18.10  

Limitation on Company; Committee and Trustee Liability.

   97   18.11  

Successors and Assigns.

   97   18.12  

Counterparts.

   97   18.13  

Military Service.

   97

 

v



--------------------------------------------------------------------------------

PERSONAL INVESTMENT PLAN

ARTICLE I

GENERAL

1.1 Plan Name.

This instrument evidences the terms of a tax-qualified retirement plan for the
Eligible Employees of Mattel, Inc. and its participating affiliates to be known
as the “Mattel, Inc. Personal Investment Plan” (“Plan”).

1.2 Plan Purpose.

This Plan is intended to qualify under Code Section 401(a) as a profit sharing
plan, although contributions may be made to the Plan without regard to profits,
and with respect to the portion hereof intended to qualify as a Qualified Cash
or Deferred Arrangement, to satisfy the requirements of Code Section 401(k).

1.3 Effective Date.

The original effective date of this Plan is November 1, 1983. This amendment and
restatement of the Plan reflects the provisions of the Plan in effect as of
January 1, 2006, except as otherwise expressly provided herein.

1.4 Plan Mergers.

Effective April 1, 1997, the Fisher-Price, Inc. Matching Savings Plan (the “F-P
Savings Plan”) was merged with and into this Plan and the account balances under
the former F-P Savings Plan were transferred to corresponding accounts under
this Plan as follows:

 

F-P Savings Plan Account

  

Corresponding Plan Account

Employee Contribution Account

   Before-Tax Contributions Account

Company Matching Account

   Company Matching Account

Discretionary Contribution Account

   Company Matching Account

Profit Sharing Account

   Transfer/Rollover Account

Rollover Contributions Account

   Transfer/Rollover Account



--------------------------------------------------------------------------------

Effective January 2, 1998, the Tyco Toys, Inc. 401(k) Savings Plan (“Tyco Plan”)
was with and into this Plan and the account balances under the former Tyco Plan
were transferred to corresponding accounts under this Plan as follows:

 

Tyco Plan Account

    

Corresponding Plan Account

Deferral Contributions Account

     Tyco Before-Tax Contributions Account

Regular Matching Contributions Account

     Tyco Company Matching Account

Rollover Contribution Account

     Transfer/Rollover Account

Effective June 30, 2000, the PrintPaks, Inc. 401(k) Plan (“PrintPaks Plan”) was
merged with and into this Plan and the account balances under the former
PrintPaks Plan were transferred to corresponding accounts under this Plan as
follows:

 

PrintPaks Plan Account

    

Corresponding Plan Account

Elective Deferrals Account

     PrintPaks Before-Tax Contributions Account

Matching Contributions Account

     PrintPaks Company Matching Account

Rollover Contributions Account

     Transfer/Rollover Account

Effective December 15, 2000, the Mattel-Fort Wayne Hourly 401(k) Plan (the “Fort
Wayne Plan”) was merged with and into this Plan and the account balances under
the former Fort Wayne Plan were transferred to corresponding accounts under this
Plan as follows:

 

Fort Wayne Plan Account

    

Corresponding Plan Account

Elective Deferrals Account

     Fort Wayne Plan Before-Tax Contributions Account

Matching Contributions Account

     Fort Wayne Plan Company Matching Account

Nonelective Contributions Account

     Fort Wayne Plan Nonelective Account

Rollover Contributions Account

     Transfer/Rollover Account

 

2



--------------------------------------------------------------------------------

Effective October 1, 2001, the Pleasant Company Retirement Savings Plan (the
“Pleasant Plan”) was merged with and into this Plan and the account balances
under the former Pleasant Plan were transferred to corresponding accounts under
this Plan as follows:

 

Pleasant Plan Account

    

Corresponding Plan Account

Employer Nonelective Contributions Account

     Pleasant Plan Nonelective Account

Rollover Contributions Account

     Transfer/Rollover Account

ARTICLE II

DEFINITIONS

2.1 Accounts.

“Accounts” or “Participant’s Accounts” means the following Plan accounts
maintained by the Committee for each Participant as required by Article VII:

(a) “Before-Tax Contributions Account” shall mean the account established and
maintained for each Participant under Article VII for purposes of holding and
accounting for amounts held in the Trust Fund which are attributable to
Participant Before-Tax Contributions, and any earnings thereon, in accordance
with Article V.

(b) “After-Tax Contributions Account” shall mean the account established and
maintained for each Participant under Article VII to reflect amounts held in the
Trust Fund on behalf of such Participant which are attributable to Participant
After-Tax Contributions and any earnings thereon, in accordance with Article V.

(c) “Company Matching Account” shall mean the account established and maintained
for each Participant under Article VII for purposes of holding and accounting
for amounts held in the Trust Fund which are attributable to Company Matching
Contributions, and any earnings thereon, pursuant to Section 6.1(c).

(d) “Company Contributions Account” shall mean the account established and
maintained for each Participant under Article VII for purposes of holding and
accounting for amounts held in the Trust Fund which are attributable to Company
Contributions, and any earnings thereon, pursuant to Section 6.1(a).

 

3



--------------------------------------------------------------------------------

(e) “Transfer/Rollover Account” shall mean the account established and
maintained for each Participant under Article VII for purposes of holding and
accounting for amounts held in the Trust Fund which are attributable to amounts
distributed to the Participant from any other plan qualified under Code
Section 401(a), or from an Individual Retirement Account attributable to
employer contributions under another plan qualified under Code Section 401(a),
and any earnings on such amounts, as provided in Section 5.8.

(f) “Tyco Before-Tax Contributions Account” shall mean the account established
and maintained for each Participant under Article VII for purposes of holding
and accounting for amounts held in the Trust Fund which are attributable to
Participant before-tax contributions to the Tyco Plan, and any earnings thereon,
in accordance with Article V.

(g) “Tyco Company Matching Account” shall mean the account established and
maintained for each Participant under Article VII for purposes of holding and
accounting for amounts held in the Trust Fund which are attributable to matching
contributions to the Tyco Plan, and any earnings thereon, in accordance with
Article V.

(h) “PrintPaks Before-Tax Contributions Account” shall mean the account
established and maintained for each Participant under Article VII for purposes
of holding and accounting for amounts held in the Trust Fund which are
attributable to Participant before-tax contributions to the PrintPaks Plan, and
any earnings thereon, in accordance with Article V.

(i) “PrintPaks Company Matching Account” shall mean the account established and
maintained for each Participant under Article VII for purposes of holding and
accounting for amounts held in the Trust Fund which are attributable to matching
contributions to the PrintPaks Plan, and any earnings thereon, in accordance
with Article V.

(j) “Fort Wayne Plan Before-Tax Contributions Account” shall mean the account
established and maintained for each Participant under Article VII for purposes
of holding and accounting for amounts held in the Trust Fund which are
attributable to Participant before-tax contributions to the Fort Wayne Plan, and
any earnings thereon, in accordance with Article V.

 

4



--------------------------------------------------------------------------------

(k) “Fort Wayne Plan Company Matching Account” shall mean the account
established and maintained for each Participant under Article VII for purposes
of holding and accounting for amounts held in the Trust Fund which are
attributable to matching contributions to the Fort Wayne Plan, and any earnings
thereon, in accordance with Article V.

(l) “Fort Wayne Plan Nonelective Account” shall mean the account established and
maintained for each Participant under Article VII for purposes of holding and
accounting for amounts held in the Trust Fund which are attributable to
nonelective contributions to the Fort Wayne Plan, and any earnings thereon, in
accordance with Article V.

(m) “Pleasant Plan Nonelective Account” shall mean the account established and
maintained for each Participant under Article VII for purposes of holding and
accounting for amounts held in the Trust Fund which are attributable to
nonelective contributions to the Pleasant Plan, and earnings thereon, in
accordance with Article V.

(n) “Tyco Retirement Plan Account” shall mean the account established and
maintained for each Participant under Article VII for purposes of holding and
accounting for amounts held in the Trust Fund which are attributable to
contributions to the Tyco Retirement Plan, and any earnings thereon, in
accordance with Article V.

2.2 Affiliated Company.

“Affiliated Company” shall mean:

(a) Any corporation that is included in a controlled group of corporations,
within the meaning of Section 414(b) of the Code, that includes the Company,

(b) Any trade or business that is under common control with the Company within
the meaning of Section 414(c) of the Code,

(c) Any member of an affiliated service group, within the meaning of
Section 414(m) of the Code, that includes the Company, and

(d) Any other entity required to be aggregated with the Company pursuant to
regulations under Section 414(o) of the Code.

2.3 After-Tax Contributions.

“After-Tax Contributions” shall mean those contributions by a Participant to the
Trust Fund in accordance with Article V which do not qualify as Before-Tax
Contributions.

 

5



--------------------------------------------------------------------------------

2.4 Before-Tax Contributions.

“Before-Tax Contributions” shall mean those amounts contributed to the Plan as a
result of a salary or wage reduction election made by the Participant in
accordance with Article V, to the extent such contributions qualify for
treatment as contributions made under a “qualified cash or deferred arrangement”
within the meaning of Section 401(k) of the Code.

2.5 Beneficiary.

“Beneficiary” or “Beneficiaries” shall mean the person or persons last
designated by a Participant as set forth in Section 8.9 or, if there is no
designated Beneficiary or surviving Beneficiary, the person or persons
designated in Section 8.9 to receive the interest of a deceased Participant in
such event.

2.6 Board of Directors.

“Board of Directors” shall mean the Board of Directors (or its delegate) of
Mattel, Inc. as it may from time to time be constituted.

2.7 Code.

“Code” shall mean the Internal Revenue Code of 1986, as in effect on the date of
execution of this Plan document and as thereafter amended from time to time.

2.8 Committee.

“Committee” shall mean the Administrative Committee described in Article IX
hereof.

2.9 Company.

“Company” shall mean Mattel, Inc., or any successor thereof, if its successor
shall adopt this Plan.

2.10 Company Contributions.

“Company Contributions” shall mean amounts paid by a Participating Company into
the Trust Fund in accordance with Section 6.1(a) and 6.1(b).

2.11 Company Matching Contributions.

“Company Matching Contributions” shall mean amounts paid by a Participating
Company into the Trust Fund in accordance with Section 6.1(c).

 

6



--------------------------------------------------------------------------------

2.12 Company Stock.

“Company Stock” shall mean whichever of the following is applicable:

(a) So long as the Company has only one class of stock, that class of stock.

(b) In the event the Company at any time has more than one class of stock, the
class (or classes) of the Company’s stock constituting “employer securities” as
that term is defined in Section 409(1) of the Code.

2.13 Compensation.

(a) “Compensation” shall mean the full salary and wages (including overtime,
shift differential, tips and holiday, vacation and sick pay) and other
compensation paid by a Participating Company during a Plan Year by reason of
services performed by an Employee, including amounts deducted pursuant to
authorization by an Employee or pursuant to requirements of law (including
amounts of salary or wages deferred in accordance with the provisions of
Section 5.1 and which qualify for treatment under Code Section 401(k) or amounts
deducted pursuant to Code Section 125, 129 or 132(f)(4)) except as specifically
provided to the contrary elsewhere in this Plan. Compensation shall not include
any of the following:

(i) Fringe benefits and contributions by the Participating Company to, and
benefits under, any employee benefit plan;

(ii) Amounts paid or payable by reason of services performed during any period
in which an Employee is not a Participant under the Plan;

(iii) Amounts deferred by the Employee pursuant to non-qualified deferred
compensation plans, regardless of whether such amounts are includable in the
Employee’s gross income for his current taxable year;

(iv) Amounts included in any Employee’s gross income with respect to life
insurance as provided by Code Section 79; and

(v) Amounts paid to Employees as “bonuses.”

(b) To the extent permitted by Code Section 415(c)(3), in the case of a
Participant who ceases actively to perform services for a Participating Company
prior to January 1, 1989 because such person has sustained a Total and Permanent
Disability, such Participant shall be deemed to have “Compensation” to the
extent provided in the

 

7



--------------------------------------------------------------------------------

provisions of Section 8.17(d), for the limited purposes of determining the
amount of certain contributions to this Plan.

(c) The term “Compensation,” for purposes of Article XIV of this Plan, shall
mean wages as defined in Section 3401(a) and all other payments of compensation
to an Employee by the Company (in the course of the Company’s trade or business)
for which the Company is required to furnish the Employee a written statement
under Code Sections 6041(d), 6051(a)(3) and 6052. Compensation for purposes of
this Subsection (c) shall be determined without regard to any rules under Code
Section 3401(a) that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in Code Section 3401(a)(2)). The term
“Compensation” for purposes of Article XV of this Plan, shall include any
elective deferral (as defined in Code Section 402(g)) and any amount which is
contributed or deferred by a Participating Company at the election of the
Employee and which is not includible in the gross income of the Employee by
reason of Code Section 125 or 132(f)(4).

(d) In the event that this Plan is deemed a Top-Heavy Plan as set forth in
Article XVII, the term “Compensation” shall not include amounts excluded by
reason of and to the extent provided by Sections 17.1 and 17.2.

(e) Effective for Plan Years commencing on and after January 1, 2002, the
“Compensation” of any Employee taken into account under the Plan for any Plan
Year shall not exceed $200,000 (or such adjusted amount as may be prescribed for
such Plan Year pursuant to Section 401(a)(17) of the Code).

2.14 Deferral Limitation.

“Deferral Limitation” shall mean the dollar limitation on the exclusion of
elective deferrals from a Participant’s gross income under Section 402(g) of the
Code, as in effect with respect to the taxable year of the Participant, or such
greater limitation on the exclusion of elective deferrals permitted under
Section 5.2(f) and Section 414(v) of the Code, if applicable.

2.15 Distributable Benefit.

“Distributable Benefit” shall mean the vested interest of a Participant in this
Plan which is determined and distributable in accordance with the provisions of
Article VIII following the termination of the Participant’s employment.

 

8



--------------------------------------------------------------------------------

2.16 Early Retirement Date.

“Early Retirement Date” shall mean the later of the Participant’s 55th birthday
or the date on which the Participant completes three Years of Service.

 

2.17 Effective Date.

“Effective Date” shall mean November 1, 1983, which shall be the original
effective date of this Plan. The effective date of this amendment and
restatement is January 1, 2006.

 

2.18 Eligible Employee.

“Eligible Employee” shall include any individual who (i) on or after October 1,
2001 is at least age twenty (20) or prior to October 1, 2001 is at least age
twenty and one-half (20 1/2) and (ii) is employed by a Participating Company,
except

(a) any Employee who is covered by a collective bargaining agreement to which a
Participating Company is a party if there is evidence that retirement benefits
were the subject of good faith bargaining between the Participating Company and
the collective bargaining representative, unless the collective bargaining
agreement provides for coverage under this Plan,

(b) any Employee who is a Leased Employee,

(c) any Employee who is an intern, toy tester, department aide, associate retail
services representative or in the following pay groups: AFL or MAG, or

(d) any Employee who is employed outside of the United States who has been
transferred to the United States for a period of less than twelve (12) months,
or

(e) any person who is classified by a Participating Company as being in one or
more of the following ineligible categories, even if the Participating Company’s
classification is incorrect or the person is otherwise determined to be a common
law employee of the Participating Company:

(i) Project Employees—persons who the Participating Company classifies as
employed to work on discrete projects or creative matters, or the equivalent
(such as students or interns), except to the extent the Participating Company,
by written notice, elects to extend Plan participation to them;

(ii) Persons Waiving Participation—persons to whom the Participating Company did
not extend the opportunity of participating in this Plan, and who, as determined
by the Participating Company, agreed to such nonparticipation status;

(iii) Persons Not Classified As Employees for Tax Purposes—persons who the
Participating Company does not classify as Employees for federal tax

 

9



--------------------------------------------------------------------------------

purposes, as evidenced by its failure to withhold employment and income taxes
from their compensation, including, without limitation, independent contractors,
consultants, persons working for a nonparticipating employer that provides goods
or services (including temporary employee services) to the Participating
Company, and persons working for an entity for whom the Participating Company
provides goods or services;

(iv) Non-Employees Taken into Account for Discrimination Testing or Other
Statutory Purposes—persons who are not classified by the Participating Company
as its Employees, but who must be taken into account in testing this Plan for
discrimination or for other statutory purposes; or

(v) Employees on Terminal Leave—persons who the Participating Company has
determined to have permanently ceased to render active services but who it
continues to treat as employees for certain purposes, except to the extent the
Participating Company, by written notice, elects to extend Plan participation to
them.

2.19 Employee.

(a) “Employee” shall mean each person currently employed in any capacity by the
Company or Affiliated Company any portion of whose income is subject to
withholding of income tax and/or for whom Social Security contributions are made
by the Company. The term “Employee” also includes a Leased Employee to the
extent required by Code Section 414(n).

(b) Although Eligible Employees are the only class of Employees eligible to
participate in this Plan, the term “Employee” is used to refer to persons
employed in a non-Eligible Employee capacity as well as Eligible Employee
category. Thus, those provisions of this Plan that are not limited to Eligible
Employees, such as those relating to Hours of Service, apply to both Eligible
and non-Eligible Employees.

2.20 Employment Commencement Date.

“Employment Commencement Date” shall mean each of the following:

(a) The date on which an Employee first performs an Hour of Service in any
capacity for the Company or an Affiliated Company with respect to which the
Employee is compensated or is entitled to compensation by the Company or the
Affiliated Company.

(b) In the case of an Employee who has a one-year Period of Severance and who is
subsequently reemployed by the Company or an Affiliated Company, the term

 

10



--------------------------------------------------------------------------------

“Employment Commencement Date” shall also mean the first day following such
one-year Period of Severance on which the Employee performs an Hour of Service
for the Company or an Affiliated Company with respect to which he is compensated
or entitled to compensation by the Company or Affiliated Company.

2.21 ERISA.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

2.22 Fort Wayne Plan.

“Fort Wayne Plan” shall mean the Mattel-Fort Wayne Hourly 401(k) Plan, which was
merged with and into this Plan effective December 15, 2000.

2.23 F-P Savings Plan.

“F-P Savings Plan” shall mean the Fisher-Price, Inc. Matching Savings Plan,
which was merged with and into this Plan effective April 1, 1997.

2.24 Governance Committee.

“Governance Committee” shall mean the Governance and Social Responsibility
Committee of the Board of Directors.

2.25 Highly Compensated Employee.

(a) “Highly Compensated Employee” shall mean any Employee who performs services
for the Company or an Affiliated Company during the Determination Year (as
defined below) and who:

(i) was at any time during the Determination Year or the Look Back Year a five
percent (5%) owner described in Section 17.3; or

(ii) for the Look Back Year:

(A) received Compensation from the Company or an Affiliated Company in excess of
eighty thousand dollars ($80,000) (adjusted for any cost-of-living increase as
permitted by Section 414(q) of the Code); and

(B) was in the “top-paid group.”

The determination of which Employees are Highly Compensated Employees shall be
made in accordance with the provisions of Section 414(q) of the Code.

 

11



--------------------------------------------------------------------------------

(b) Determination of a Highly Compensated Employee shall be in accordance with
the following definitions and special rules:

(i) “Determination Year” means the Plan Year for which the determination of
Highly Compensated Employee is being made.

(ii) “Look Back Year” is the twelve (12) month period preceding the
Determination Year.

(iii) An Employee shall be treated as a 5% owner for any Determination Year or
Look Back Year if at any time during such Year such Employee was a 5% owner (as
defined in Section 17.3).

(iv) An Employee is in the “top-paid group” of Employees for any Determination
Year or Look Back Year if such Employee is in the group consisting of the top
twenty percent (20%) of the Employees when ranked on the basis of Compensation
paid during such Year.

(v) For purposes of this Section the term “Compensation” means Compensation as
defined in Code Section 415(c)(3), as set forth in Section 2.13(c), without
regard to the limitations of Section 2.13(e); provided, however, the
determination under this Paragraph (vi) shall be made without regard to Code
Sections 125, 132(f)(4), 402(a)(8), and 401(h)(1)(B), and in the case of
Participant contributions made pursuant to a salary reduction agreement, without
regard to Code Section 403(b).

(vi) For purposes of determining the number of Employees in the “top-paid” group
under this Section, the following Employees shall be excluded:

(A) Employees who have not completed six (6) months of service,

(B) Employees who normally work less than 17 1/2 hours per week,

(C) Employees who normally work not more than six (6) months during any Plan
Year, and

(D) Employees who have not attained age 20,

(E) Except to the extent provided in Treasury Regulations, Employees who are
included in a unit of employees covered by an

 

12



--------------------------------------------------------------------------------

agreement which the Secretary of Labor finds to be a collective bargaining
agreement between Employee representatives and the Company, and

(F) Employees who are nonresident aliens and who receive no earned income
(within the meaning of Code Section 911(d)(2)) from the Company which
constitutes income from sources within the United States (within the meaning of
Code Section 861(a)(3)).

The Company may elect to apply Subparagraphs (A) through (D) above by
substituting a shorter period of service, smaller number of hours or months, or
lower age for the period of service, number of hours or months, or (as the case
may be) than as specified in such Subparagraphs.

(vii) A former Employee shall be treated as a Highly Compensated Employee if

(A) such Employee was a Highly Compensated Employee when such Employee incurred
a severance, or

(B) such Employee was a Highly Compensated Employee at any time after attaining
age fifty-five (55).

(viii) Code Sections 414(b), (c), (m) and (o) shall be applied before the
application of this Section. Also, the term “Employee” shall include Leased
Employees unless such Leased Employee is covered under a “safe harbor” plan of
the leasing organization and not covered under a qualified plan of the
Affiliated Company.

(c) To the extent permissible under Code Section 414(q), the Committee may
determine which Employees shall be categorized as Highly Compensated Employees
by applying a simplified method and calendar year election prescribed by the
Internal Revenue Service.

2.26 Hour of Service.

(a) “Hour of Service” of an Employee shall mean the following:

(i) Each hour for which the Employee is paid by the Company or an Affiliated
Company or entitled to payment for the performance of services as an Employee.

 

13



--------------------------------------------------------------------------------

(ii) Each hour in or attributable to a period of time during which the Employee
performs no duties (irrespective of whether he has terminated his Employment)
due to a vacation, holiday, illness, incapacity (including pregnancy or
disability), layoff, jury duty, military duty or a Leave of Absence, for which
he is so paid or so entitled to payment, whether direct or indirect. However, no
such hours shall be credited to an Employee if such Employee is directly or
indirectly paid or entitled to payment for such hours and if such payment or
entitlement is made or due under a plan maintained solely for the purpose of
complying with applicable workmen’s compensation, unemployment compensation or
disability insurance laws or is a payment which solely reimburses the Employee
for medical or medically related expenses incurred by him.

(iii) Each hour for which he is entitled to back pay, irrespective of mitigation
of damages, whether awarded or agreed to by the Company or an Affiliated
Company, provided that such Employee has not previously been credited with an
Hour of Service with respect to such hour under paragraphs (i) or (ii) above.

(b) Hours of Service under Subsections (a)(ii) and (a)(iii) shall be calculated
in accordance with Department of Labor Regulation 29 C.F.R. § 2530.200b-2(b).
Hours of Service shall be credited to the appropriate computation period
according to the Department of Labor Regulation § 2530.200b-2(c). However, an
Employee will not be considered as being entitled to payment until the date when
the Company or the Affiliated Company would normally make payment to the
Employee for such Hour of Service.

2.27 Investment Manager.

“Investment Manager” means the one or more Investment Managers, if any, that are
appointed pursuant to Section 9.3.

2.28 Leased Employee.

“Leased Employee” means any individual who is not an employee of any Affiliated
Company but who performs services for an Affiliated Company, where:

(a) such services are provided pursuant to an agreement between the member and
any other person (the “leasing organization”);

14



--------------------------------------------------------------------------------

(b) the individual has performed such services for the Affiliated Company, or
for the Affiliated Company and any “related persons” determined under
Section 414(n)(6) of the Code, on a substantially full-time basis for a period
of at least one (1) year; and

(c) such services are performed under the primary direction or control of the
recipient.

2.29 Murray Hourly Employee.

“Murray Hourly Employee” shall mean an Employee at the Murray, Kentucky location
of Mattel Operations, Inc. who is compensated on a per hour basis.

2.30 Normal Retirement.

“Normal Retirement” shall mean a Participant’s termination of employment on or
after attaining the Plan’s Normal Retirement Date.

2.31 Normal Retirement Date.

“Normal Retirement Date” shall be the Participant’s sixty-fifth birthday.

2.32 Participant.

“Participant” shall mean any Eligible Employee who has satisfied the
participation eligibility requirements set forth in Section 3.1 and has begun
participation in this Plan in accordance with the provisions of Section 3.2.

2.33 Participation Commencement Date.

“Participation Commencement Date” shall mean the day on which an Employee’s
participation in this Plan may commence in accordance with the provisions of
Article III.

2.34 Participating Company.

“Participating Company” shall mean Mattel, Inc., Mattel Sales, Inc. and each
other Affiliated Company (or similar entity) that has been granted permission by
the Board of Directors to participate in this Plan, provided that contributions
are being made hereunder for the Employees of such Participating Company.
Permission to become a Participating Company shall be granted under such
conditions and upon such conditions as the Board of Directors deems appropriate.
Effective April 1, 1997, Fisher-Price, Inc. and each other adopting employer in
the F-P Savings Plan shall be a Participating Company in this Plan. Effective
January 2, 1998, Tyco Toys, Inc. and each other adopting employer in the Tyco
Plan shall be a Participating Company in this Plan. Effective March 1, 1998,
PrintPaks, Inc. and each other adopting employer in the

 

15



--------------------------------------------------------------------------------

PrintPaks Plan shall be a Participating Company in this Plan. Effective
October 1, 2001, American Girl, Inc. (the successor to the assets and business
of Pleasant Company) and such other adopting employer in the Pleasant Plan shall
be a Participating Company in this Plan.

2.35 Period of Severance.

“Period of Severance” shall mean the period of time commencing on the
Participant’s Severance Date and continuing until the first day, if any, on
which the Participant completes one or more Hours of Service following such
Severance Date.

2.36 Plan.

“Plan” shall mean the Mattel, Inc. Personal Investment Plan herein set forth,
and as it may be amended from time to time.

2.37 Plan Administrator.

“Plan Administrator” shall mean the administrator of the Plan, within the
meaning of Section 3(16)(A) of ERISA. The Plan Administrator shall be Mattel,
Inc.

2.38 Plan Year.

“Plan Year” shall mean the fiscal year of the Company. Effective as of
January 1, 1992, the fiscal year of the Company is the twelve consecutive month
period ending December 31.

2.39 Pleasant Plan.

“Pleasant Plan” shall mean the Pleasant Company Retirement Savings Plan, which
was merged with and into this Plan effective October 1, 2001.

2.40 PrintPaks Plan.

“PrintPaks Plan” shall mean the PrintPaks, Inc. 401(k) Plan, which was merged
with and into this Plan effective June 30, 2000.

2.41 Severance Date.

“Severance Date” shall mean the earlier of (a) the date on which an Employee
quits, retires, is discharged, or dies; or (b) the first anniversary of the
first date of a period in which an Employee remains absent from service (with or
without pay) with the Company or an Affiliated Company for any reason other than
quit, retirement, discharge or death (such as vacation, holiday, sickness,
disability, leave of absence or layoff).

 

16



--------------------------------------------------------------------------------

In the case of an Employee who has a maternity or paternity absence described in
Code Sections 410(a)(5)(E) and 411(a)(6)(E), the Employee’s Period of Severance
will begin on the second anniversary of the date the Employee is first absent
for a maternity or paternity leave, provided the Employee does not perform an
Hour of Service during such period. The first one-year period of the absence
will be included in the Employee’s period of service and the second one-year
period is neither part of the period of service nor part of the Period of
Severance. The Committee may require that the Employee furnish such timely
information as the Committee may reasonably require to establish that the
absence from work is for such a maternity or paternity absence, and the number
of days for which there was such an absence.

2.42 Total and Permanent Disability.

An individual shall be considered to be suffering from a Total and Permanent
Disability if he is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than 12 months. An
individual’s disabled status shall be determined by the Committee, based on such
evidence as the Committee determines to be sufficient. The rules of this Section
shall be applied by the Committee in accordance with Treasury Regulations, if
any, promulgated under Code Section 415 or Code Section 22(e)(3).

2.43 Trust or Trust Fund.

“Trust” or “Trust Fund” shall mean the one or more trusts created for funding
purposes under the Plan.

2.44 Trustee.

“Trustee” shall mean the corporation appointed by the Company to act as Trustee
of the Trust Fund, or any successor or other corporation acting as a trustee of
the Trust Fund.

2.45 Tyco Plan.

“Tyco Plan” shall mean the Tyco Toys, Inc. 401(k) Savings Plan, which was merged
with and into this Plan effective January 2, 1998.

2.46 Tyco Retirement Plan.

“Tyco Retirement Plan” shall mean the Tyco Manufacturing Retirement Plan which
was terminated effective as of December 31, 2006.

 

17



--------------------------------------------------------------------------------

2.47 Valuation Date.

“Valuation Date” shall mean each day on which the United States financial
markets are open for the normal transaction of business.

2.48 Year of Service.

“Year of Service” means three hundred sixty five (365) days included in a period
of service recognized under this Section 2.48.

(a) Subject to the succeeding provisions of this Section 2.48, a Participant
shall be credited with a period of service equal to the elapsed time between his
Employment Commencement Date and his subsequent Severance Date.

(b) A Participant additionally shall receive credit for a Period of Severance in
computing his service hereunder if such Participant completes an Hour of Service
prior to the first anniversary of his Severance Date. Except as provided in this
Section 2.48(b), a Period of Severance shall not be included in a Participant’s
period of service hereunder.

(c) If a Participant who does not have any vested interest in his accounts under
the Plan has five (5) consecutive one-year Periods of Severance, any prior
period of service shall be disregarded for all purposes of the Plan. Periods of
service credited under this Section 2.48 before such five (5) consecutive
one-year Periods of Severance shall not include any period or periods of service
that are not required to be taken into account under this Section 2.48(c) by
reason of any prior Periods of Severance.

(d) The number of a Participant’s Years of Service for vesting shall be
determined by reference to each three hundred sixty five day period of service
recognized under this Section 2.48, whether or not consecutive.

(e) Notwithstanding any other provision of this Plan, service performed by
Employees for employers other than the Company or Affiliated Companies may be
taken into account in computing service for any purpose of this Plan to the
extent and in the manner determined by resolution of the Committee in its sole
discretion.

(f) Notwithstanding any other provision of this Plan, service performed for an
Affiliated Company prior to such entity becoming an Affiliated Company may be
taken into account for purposes of computing service for any purpose of this
Plan to the extent and in the manner determined by resolution of the Board of
Directors of the Company in its sole discretion.

 

18



--------------------------------------------------------------------------------

(g) In the case of a Participant who was actively employed by Tyco Toys, Inc. or
its affiliates on the date of acquisition of Tyco Toys, Inc. by the Company,
service performed by such Participant for Tyco Toys, Inc. and its affiliates for
periods prior to the date of such acquisition shall be taken into account for
purposes of determining such Participant’s vested interest in his Accounts under
this Plan.

(h) In the case of a Participant who was actively employed by PrintPaks, Inc. or
its affiliates on the date of acquisition of PrintPaks, Inc. by the Company,
service performed by such Participant for PrintPaks, Inc. and its affiliates for
periods prior to the date of such acquisition shall be taken into account for
purposes of determining such Participant’s vested interest in his Accounts under
this Plan.

(i) In the case of a Participant who was actively employed by Pleasant Company
or its affiliates on the date of acquisition of Pleasant Company by the Company,
service performed by such Participant for Pleasant Company and its affiliates
for periods prior to the date of such acquisition shall be taken into account
for purposes of determining such Participant’s vested interest in his Accounts
under this Plan.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1 Eligibility to Participate.

(a) Every Eligible Employee who is not a Murray Hourly Employee shall become
eligible to participate in the Plan on the date he becomes an Eligible Employee.
Every Eligible Employee who is a Murray Hourly Employee shall become eligible to
participate in the Plan on the later of (i) the date he becomes an Eligible
Employee or (ii) the date he completes a period of service recognized under
Section 2.48 of ninety (90) days.

(b) If an Eligible Employee ceases to be an Eligible Employee he shall again
become eligible to participate in the Plan on the date he again becomes an
Eligible Employee.

(c) Notwithstanding the preceding rules of this Section 3.1, the actual date
upon which an Employee will commence participation will be determined pursuant
to the rules of Section 3.2.

 

19



--------------------------------------------------------------------------------

3.2 Commencement of Participation.

(a) Each Eligible Employee who had become a Participant in the Plan prior to the
Effective Date of this restatement shall participate in the Plan from and after
such date to the extent provided in the Plan.

(b) Each Eligible Employee shall be entitled to commence participation in this
Plan with respect to Company Contributions, Company Matching Contributions,
After-Tax Contributions and Before-Tax Contributions as of the date he becomes
an Eligible Employee.

(c) The Committee may prescribe such rules as it deems necessary or appropriate
regarding times and procedures for Participants to make elections to contribute
a portion of Compensation as provided in Section 5.1.

3.3 Historical Participation Dates.

(a) From January 1, 1987 to June 30, 1988, each Eligible Employee shall be
entitled to commence Employee contributions as set forth in Article V and
Company Matching Contributions on the January 1 after their Employment
Commencement Date.

(b) Effective July 1, 1988, each Eligible Employee shall be entitled to commence
After-Tax Contributions and Company Matching Contributions as of the date he
becomes an Eligible Employee.

(c) Effective January 1, 1989, each Eligible Employee shall be entitled to
commence Before-Tax Contributions and Company Matching Contributions as set
forth in Section 6.1(b) as of the date he becomes an Eligible Employee.

3.4 Former Participants in F-P Savings Plan.

Notwithstanding anything in this Article to the contrary, any individual who was
a participant in the F-P Savings Plan on March 31, 1997 shall automatically
become a Participant in this Plan effective as of April 1, 1997.

3.5 Former Participants in Tyco Plan.

Notwithstanding anything in this Article to the contrary, any individual who was
a participant in the Tyco Plan on December 31, 1997, shall automatically become
a Participant in this Plan effective as of January 1, 1998.

 

20



--------------------------------------------------------------------------------

3.6 Former Participants in PrintPaks Plan.

Notwithstanding anything in this Article to the contrary, any individual who was
a participant in the PrintPaks Plan on February 28, 1998, shall automatically
become a Participant in this Plan effective as of March 1, 1998.

3.7 Former Participants in Pleasant Plan.

Notwithstanding anything in this Article to the contrary, any individual who was
a participant in the Pleasant Plan on September 30, 2001, shall automatically
become a Participant in this Plan effective as of October 1, 2001.

3.8 Former Tyco Retirement Plan.

Notwithstanding anything in this Article to the contrary, any individual who was
a participant in the Tyco Retirement Plan as of December 31, 2006, the date such
plan was terminated, whose accounts under the Tyco Retirement Plan were
transferred to this Plan (either by election of the individual or by default),
shall automatically become a Participant in this Plan effective as of the date
such assets are transferred from the Tyco Retirement Plan; provided that, such
Participant shall not be permitted to make Employee contributions in accordance
with Article V or receive Company Contributions in accordance with Article VI
unless the Participant is an Eligible Employee who would otherwise be a
Participant under the Plan in the absence of the provisions of this Section 3.8.

ARTICLE IV

TRUST FUND

4.1 Trust Fund.

(a) The Company has entered into a Trust Agreement for the establishment of a
Trust to hold the assets of the Plan. Simultaneously with the establishment of
this Plan the Company shall pay to the Trustee a specified sum of money as its
initial contribution to the Trust Fund. The Trustee shall acknowledge receipt of
this contribution and shall agree to hold and administer this contribution
together with such additional funds and assets that may be subsequently
deposited with the Trustee pursuant to the terms of this Plan.

(b) The Trust Fund is authorized to invest in either Company Stock or such other
assets as the Committee or the Investment Manager (if applicable) may direct.

 

21



--------------------------------------------------------------------------------

Participants may direct the investment of the assets in their Accounts in the
Trust Fund from among the acceptable investment alternatives which the Committee
may from time to time make available. The Committee shall provide Participants
with such alternative investment election options and such information regarding
the investment alternatives available under the Plan as shall be necessary to
comply with the regulations issued by the Department of Labor pursuant to ERISA
Section 404(c).

(c) The Committee shall not be required to engage in any transaction, including
without limitation, directing the purchase or sale of Company Stock, which it
determines in its sole discretion, might tend to subject itself, its members,
the Plan, the Company, or any Participant to liability under federal or state
securities law.

ARTICLE V

EMPLOYEE CONTRIBUTIONS

5.1 Employee Contributions.

In accordance with rules which the Committee shall prescribe from time to time,
each Participant shall be given an opportunity to elect to have a percentage of
his or her Compensation contributed to the Plan. A contribution election by a
Participant shall remain in effect from year to year (notwithstanding salary or
wage rate changes) until changed by the Participant. Effective January 1, 1987,
at the election of the Participant, contributions shall be made as Before-Tax
Contributions, After-Tax Contributions or a combination thereof.

5.2 Amount Subject to Election.

(a) Effective January 1, 2002, subject to the limitations of Article V, the
amount of a Participant’s Compensation that may be contributed subject to the
election provided in Section 5.1 shall be a whole percentage of the
Participant’s Compensation, which percentage is not less than one percent
(1%) nor more than (i) in the case of a Highly Compensated Employee, twenty
percent (20%) or (ii) in the case of a Participant who is not a Highly
Compensated Employee, eighty percent (80%).

(b) No Participant shall be permitted to make Before-Tax Contributions in excess
of the Deferral Limitation. Any election by a Participant to make Before-Tax
Contributions shall be deemed to include an election to automatically substitute
After-Tax Contributions for such Before-Tax Contributions, effective for the
period starting on the date immediately following the date the Participant’s
Before-Tax Contributions for a

 

22



--------------------------------------------------------------------------------

calendar year equal the Deferral Limitation and ending on the immediately
following December 31. In the event a Participant’s Before-Tax Contributions
exceed the Deferral Limitation, excess contributions shall be subject to the
provisions of Section 5.6.

(c) For purposes of satisfying one of the tests described under Section 5.4 and
Section 6.3, the Committee may prescribe such rules as it deems necessary or
appropriate regarding the maximum amount that a Participant may elect to
contribute and the timing of such an election. These rules may prescribe a
maximum percentage of Compensation that may be contributed, or may provide that
the maximum percentage of Compensation that a Participant may contribute will be
a lower percentage of his Compensation above a certain dollar amount of
Compensation than the maximum deferral percentage below that dollar amount of
Compensation. These rules shall apply to all individuals eligible to make the
election described in Section 5.1, except to the extent that the Committee
prescribes special or more stringent rules applicable only to Highly Compensated
Employees.

(d) Notwithstanding the foregoing, all employees who are eligible to make
Before-Tax Contributions under this Plan and who have attained age fifty
(50) before the close of a Plan Year shall be eligible to make catch-up
contributions during such Plan Year in accordance with, and subject to the
limitations of, Code Section 414(v). Such catch-up contributions shall not be
taken into account for purposes of the provisions of the Plan implementing the
required limitations of Section 402(g) and 415 of the Code. The Plan shall not
be treated as failing to satisfy the provisions of the Plan implementing the
requirements of Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b) or 416 of the
Code, as applicable, by reason of the making of such catch-up contributions.

5.3 Termination of, Change in Rate of, or Resumption of Deferrals.

(a) A Participant may at any time submit a request to the Committee to terminate
his contributions made pursuant to this Article V.

(b) A Participant may at any time (but not more frequently than once per week)
submit a request to the Committee to alter the rate of, or resume his
contributions made pursuant to this Article V.

(c) A request for termination, alteration, or resumption or alteration of the
rate of contributions shall be in form satisfactory to the Committee and will be
effective as

 

23



--------------------------------------------------------------------------------

soon as administratively possible. The Committee may require at least thirty
(30) days notice prior to commencement of the payroll period for which such
change is to be effective.

5.4 Limitation on Before-Tax Contributions by Highly Compensated Employees.

With respect to each Plan Year, Participant Before-Tax Contributions under the
Plan for the Plan Year shall not exceed the limitations on contributions on
behalf of Highly Compensated Employees under Section 401(k) of the Code, as
provided in this Section. In the event that Before-Tax Contributions under this
Plan on behalf of Highly Compensated Employees for any Plan Year exceed the
limitations of this Section for any reason, such excess contributions and any
income allocable thereto shall be returned to the Participant or recharacterized
as Participant After-Tax Contributions, as provided in Section 5.5.

(a) The Before-Tax Contributions by a Participant for a Plan Year shall satisfy
the Average Deferral Percentage test set forth in (i)(A) below, or the
alternative Average Deferral Percentage test set forth in (i)(B) below. To the
extent required by regulations under Code Section 401(m), the Before-Tax
Contributions by a Participant for any Plan Year ending prior to January 1,
2002, also shall satisfy the test identified in (ii) below.

(i)(A) The “Actual Deferral Percentage” for Eligible Employees who are Highly
Compensated Employees for a Plan Year shall not be more than the “Actual
Deferral Percentage” of all other Eligible Employees for the Comparison Year
multiplied by 1.25, or

(i)(B) The excess of the “Actual Deferral Percentage” for Eligible Employees who
are Highly Compensated Employees for a Plan Year over the “Actual Deferral
Percentage” for all other Eligible Employees for the Comparison Year shall not
be more than two (2) percentage points, and the “Actual Deferral Percentage” for
Eligible Employees who are Highly Compensated Employees for a Plan Year shall
not be more than the “Actual Deferral Percentage” of all other Eligible
Employees for the Comparison Year multiplied by 2.00.

(ii) The Average Contribution Percentage for any Plan Year ending prior to
January 1, 2002 for Highly Compensated Employees eligible to

 

24



--------------------------------------------------------------------------------

participate in this Plan and a plan of the Company or an Affiliated Company that
is subject to the limitations of Section 401(m) of the Code including, if
applicable, this Plan, shall be reduced in accordance with Section 6.4, to the
extent necessary to satisfy the requirements of Treasury Regulations
Section 1.401(m)-2. The multiple use test described in Treasury Regulations
Section 1.401(m)-2 shall not apply for Plan Years beginning after December 31,
2001.

The “Comparison Year” is the Plan Year being tested.

(b) For the purposes of the limitations of this Section 5.4, the following
definitions shall apply:

(i) “Actual Deferral Percentage” means, with respect to Eligible Employees who
are Highly Compensated Employees and all other Eligible Employees for a Plan
Year, the average of the ratios, calculated separately for each Eligible
Employee in such group, of the amount of Before-Tax Contributions under the Plan
allocated to each Eligible Employee for such Plan Year to such Employee’s
“Compensation” for such Plan Year. An Eligible Employee’s Before-Tax
Contributions may be taken into account for purposes of determining his Actual
Deferral Percentage for a particular Plan Year only if such Before-Tax
Contributions relate to Compensation that either would have been received by the
Eligible Employee in the Plan Year (but for the deferral election), or is
attributable to services performed in the Plan Year and would have been received
by the Eligible Employee within two and one-half (2 1/2) months after the close
of the Plan Year (but for the deferral election), and such Before-Tax
Contributions are allocated to the Eligible Employee as of a date within that
Plan Year. For purposes of this rule, an Eligible Employee’s Before-Tax
Contributions shall be considered allocated as of a date within a Plan Year only
if (A) the allocation is not contingent upon the Eligible Employee’s
participation in the Plan or performance of services on any date subsequent to
that date, and (B) the Before-Tax Contribution is actually paid to the Trust no
later than the end of the twelve month period immediately following the Plan
Year to which the contribution relates. To the extent determined by the
Committee and in accordance with

 

25



--------------------------------------------------------------------------------

regulations issued by the Secretary of the Treasury, contributions on behalf of
an Eligible Employee that satisfy the requirements of Code
Section 401(k)(3)(C)(ii) may also be taken into account for the purpose of
determining the Actual Deferral Percentage of such Eligible Employee.

(ii) “Compensation” means Compensation determined by the Committee in accordance
with the requirements of Section 414(s) of the Code, including, to the extent
elected by the Committee, amounts deducted from an Employee’s wages or salary
that are excludable from income under Sections 125, 129, 132(f)(4) or 402(e)(3)
of the Code.

(c) In the event that as of the last day of a Plan Year this Plan satisfies the
requirements of Section 401(a)(4) or 410(b) of the Code only if aggregated with
one or more other plans which include arrangements under Code Section 401(k),
then this Section 5.4 shall be applied by determining the Actual Deferral
Percentages of Eligible Employees as if all such plans were a single plan, in
accordance with regulations prescribed by the Secretary of the Treasury under
Section 401(k) of the Code.

(d) For the purposes of this Section, the Actual Deferral Percentage for any
Highly Compensated Employee who is a participant under two or more Code
Section 401(k) arrangements of the Company or an Affiliated Company shall be
determined by taking into account the Highly Compensated Employee’s Compensation
under each such arrangement and contributions under each such arrangement which
qualify for treatment under Code Section 401(k), in accordance with regulations
prescribed by the Secretary of the Treasury under Section 401(k) of the Code.

(e) For purposes of this Section, the amount of Before-Tax Contributions by a
Participant who is not a Highly Compensated Employee for a Plan Year shall be
reduced by any Before-Tax Contributions in excess of the Deferral Limitation
which have been distributed to the Participant under Section 5.6, in accordance
with regulations prescribed by the Secretary of the Treasury under
Section 401(k) of the Code.

(f) The determination of the Actual Deferral Percentage of any Participant shall
be made after applying the provisions of Section 14.5 relating to certain limits
on Annual Additions under Section 415 of the Code.

 

26



--------------------------------------------------------------------------------

(g) The determination and treatment of Before-Tax Contributions and the Actual
Deferral Percentage of any Participant shall satisfy such other requirements as
may be prescribed by the Secretary of the Treasury.

(h) The Committee shall keep or cause to have kept such records as are necessary
to demonstrate that the Plan satisfies the requirements of Code Section 401(k)
and the regulations thereunder, in accordance with regulations prescribed by the
Secretary of the Treasury.

5.5 Provisions for Disposition of Excess Before-Tax Contributions by Highly
Compensated Employees.

(a) The Committee shall determine, as soon as is reasonably possible following
the close of each Plan Year, the extent, if any, to which deferral treatment
under Code Section 401(k) may not be available for Before-Tax Contributions by
Highly Compensated Employees. If, pursuant to the determination by the
Committee, any or all of a Participant’s Before-Tax Contributions are not
eligible for tax-deferral treatment, then any excess Before-Tax Contributions
shall be disposed of in accordance with (i) below or any Excess Before-Tax
Contribution and any income for the Plan Year (“Non-Gap Period Income”)
allocable thereto shall be disposed of in accordance with (ii) below.

(i) To the extent permissible under Section 6.3, excess Before-Tax Contributions
by the Highly Compensated Employee in a Plan Year may be recharacterized as
After-Tax Contributions for the Plan Year not later than two and one-half
(2 1/2) months following the close of the Plan Year. Any recharacterization
shall be effective retroactive to the date of the Highly Compensated Employee’s
earliest Before-Tax Contributions during the Plan Year in which the excess
Before-Tax Contributions were made. To the extent required by Treas. Reg.
Section 1.401(k)–1(f)(3), Before-Tax Contributions recharacterized as After-Tax
Contributions shall continue to be treated as Before-Tax Contributions for
purposes of Article VIII.

(ii) To the extent a Participant’s Before-Tax Contributions cannot be
recharacterized in accordance with (i) above, any excess Before-Tax
Contributions (and any Non-Gap Period income allocable thereto) in a Plan Year

 

27



--------------------------------------------------------------------------------

shall, if administratively feasible, be distributed to the Participant not later
than two and one-half (2 1/2) months following the close of the Plan Year in
which such excess Before-Tax Contributions were made, but in any event no later
than the close of the first Plan Year following the Plan Year in which such
excess Before-Tax Contributions were made after withholding any applicable
income taxes due on such amounts.

(b) For purposes of this Section, the amount of excess Before-Tax Contributions
to be distributed to a Participant for a Plan Year or recharacterized shall be
reduced by the amount of any Before-Tax Contributions in excess of the Deferral
Limitation (for the Participant’s taxable year that ends with or within the Plan
Year) which have been distributed to the Participant under Section 5.6, in
accordance with regulations prescribed by the Secretary of the Treasury under
Section 401(k) of the Code.

(c) The Committee shall determine the aggregate amount of any excess Before-Tax
Contributions by Highly Compensated Employees for a Plan Year by application of
the leveling method set forth in Treasury Regulation Section 1.401(k)–1(f)(2)
under which the Deferral Percentage of the Highly Compensated Employee who has
the highest Deferral Percentage for such Plan Year is reduced to the extent
required (i) to enable the Plan to satisfy the Actual Deferral Percentage test,
or (ii) to cause such Highly Compensated Employee’s Deferral Percentage to equal
the Deferral Percentage of the Highly Compensated Employee with the next highest
Deferral Percentage. The recharacterization or distribution (as the case may be)
of any excess Before-Tax Contributions shall be made on the basis of the dollar
amounts (rather than the individual Deferral Percentages) of the Before-Tax
Contributions by Highly Compensated Employees, beginning with the highest such
amount.

(d) For purposes of satisfying the Actual Deferral Percentage test, Non-Gap
Period income allocable to a Participant’s excess Before-Tax Contributions, as
determined under (b) above, shall be determined in accordance with any
reasonable method used by the Plan for allocating income to Participant
Accounts, provided such method does not discriminate in favor of Highly
Compensated Employees and is consistently applied to all Participants for all
corrective distributions or recharacterizations under the Plan for a Plan Year.
The Committee shall not be liable to

 

28



--------------------------------------------------------------------------------

any Participant (or his Beneficiary, if applicable) for any losses caused by
misestimating the amount of any Before-Tax Contributions in excess of the
limitations of this Article V and any income allocable to such excess.

(e) To the extent required by regulations under Section 401(k) or 415 of the
Code, any excess Before-Tax Contributions with respect to a Highly Compensated
Employee shall be treated as Annual Additions under Article XIV for the Plan
Year for which the excess Before-Tax Contributions were made, notwithstanding
the distribution or recharacterization of such excess in accordance with the
provisions of this Section.

5.6 Provisions for Return of Annual Before-Tax Contributions in Excess of the
Deferral Limitation.

(a) In the event that due to error or otherwise, a Participant’s Before-Tax
Contributions under this Plan exceed the Deferral Limitation for any calendar
year (but without regard to amounts of compensation deferred under any other
plan), the excess Before-Tax Contributions for the Plan Year, if any, together
with any Non-Gap Period income allocable to such amount shall be distributed to
the Participant on or before the first April 15 following the close of the
calendar year in which such excess contribution is made. The amount of excess
Before-Tax Contributions that may be distributed to a Participant under this
Section for any taxable year shall be reduced by any excess Before-Tax
Contributions previously distributed or recharacterized in accordance with
Section 5.5 for the Plan Year beginning with or within such taxable year.

(i) Income on Before-Tax Contributions in excess of the Deferral Limitation
shall be calculated in accordance with Section 5.5(e), except calculations of
allocable Non-Gap Period income shall be made with reference to the calendar
year (if the Plan Year is not the calendar year).

(ii) For the 1987 calendar year only, income shall be calculated on a reasonable
and consistent basis; provided, however, if there is a loss allocable to the
excess Before-Tax Contributions, the amount distributed shall be the excess
amount adjusted to reflect such loss.

(iii) The Committee shall not be liable to any Participant or his Beneficiary,
if applicable, for any losses caused by misestimating the amount of

 

29



--------------------------------------------------------------------------------

any Before-Tax Contributions in excess of the limitations of this Article V and
any income allocable to such excess.

(b) If in any calendar year a Participant makes Before-Tax Contributions under
this Plan and additional elective deferrals, within the meaning of Code
Section 402(g)(3), under any other plan maintained by the Company or an
Affiliated Company, and the total amount of the Participant’s elective deferrals
under this Plan and all such other plans exceed the Deferral Limitation, the
Company and each Affiliated Company maintaining a plan under which the
Participant made any elective deferrals shall notify the affected plans in
writing, and corrective distributions of the excess elective deferrals, and any
income allocable thereto, shall be made from one or more such plans, to the
extent determined by the Company and each Affiliated Company. The determination
of the amount of a Participant’s elective deferrals for any calendar year shall
be made after applying the provisions of Section 14.5 relating to certain limits
on Annual Additions under Section 415 of the Code. All corrective distributions
of excess elective deferrals shall be made on or before the first April 15
following the close of the calendar year in which the excess elective deferrals
were made.

(c) In accordance with rules and procedures as may be established by the
Committee, a Participant may submit a claim to the Committee in which he
certifies in writing the specific amount of his Before-Tax Contributions for the
preceding calendar year which, when added to amounts deferred for such calendar
year under any other plans or arrangements described in Section 401(k), 408(k)
or 403(b) of the Code (other than a plan maintained by the Company or an
Affiliated Company), will cause the Participant to exceed the Deferral
Limitation for the calendar year in which the deferral occurred. Any such claim
must be submitted to the Committee no later than the March 1 of the calendar
year following the calendar year of deferral. To the extent the amount specified
by the Participant does not exceed the amount of the Participant’s Before-Tax
Contributions under the Plan for the applicable calendar year, the Committee
shall treat the amount specified by the Participant in his claim as a Before-Tax
Contribution in excess of the Deferral Limitation for such calendar year and
return such excess and any income allocable thereto to the Participant, as
provided in (a) above. In the event that for any reason such Participant’s
Before-Tax Contributions in excess of the Deferral Limitation

 

30



--------------------------------------------------------------------------------

for any calendar year are not distributed to the Participant by the time
prescribed in (a) above, such excess shall be held in the Participant’s
Before-Tax Contribution Account until distribution can be made in accordance
with the provisions of this Plan.

(d) To the extent required by regulations under Section 402(g) or 415 of the
Code, Before-Tax Contributions with respect to a Participant in excess of the
Deferral Limitation shall be treated as Annual Additions under Article XIV for
the Plan Year for which the excess contributions were made, notwithstanding the
distribution of such excess in accordance with the provisions of this Section.

5.7 Character of Amounts Contributed as Before-Tax Contributions.

Unless otherwise specifically provided to the contrary in this Plan, amounts
deferred pursuant to a Participant’s election to make Before-Tax Contributions
in accordance with Section 5.1 (and which qualify for treatment under Code
Section 401(k) and are contributed to the Trust Fund pursuant to Article VI)
shall be treated, for federal and state income tax purposes, as Participating
Company contributions.

5.8 Rollover Contributions.

Effective as of an Eligible Employee’s Employment Commencement Date, or such
later date as may be determined by the Committee, amounts, if any, distributed
to such Eligible Employee or payable to such Eligible Employee from another plan
that satisfies the requirements of Code Section 401(a), or held in an individual
retirement account which is attributable solely to a rollover contribution
within the meaning of Code Section 408(d)(3), may be transferred to this Plan,
including by direct rollover from another plan that satisfies the requirements
of Code Section 401(a), and credited to the Participant’s Transfer/Rollover
Account in accordance with Code Section 402 and rules which the Committee shall
prescribe from time to time; provided, however, the Committee determines that
the continued qualification of this Plan under Code Section 401(a) or 401(k)
would not be adversely affected by such transfer, or would cause this Plan to
become a “transferee plan,” within the meaning of Code Section 401(a)(11).
Effective January 1, 2002, amounts, if any, distributed to such Eligible
Employee or payable to such Eligible Employee from (i) a qualified plan
described in Section 401(a) or 403(a) of the Code (including after-tax employee
contributions), (ii) an annuity contract described in Section

403(b) of the Code (excluding after-tax employee contributions), (iii) an
eligible plan under Section 457(b) of the Code which is maintained by a state,
political subdivision of a state, or any agency

 

31



--------------------------------------------------------------------------------

or instrumentality of a state or political subdivision of a state, and (iv) an
individual retirement account or annuity described in Section 408(a) or 408(b)
of the Code that is eligible to be rolled over and would otherwise be includable
in gross income, may be transferred to this Plan and credited to the
Participant’s Transfer/Rollover Account in accordance with Code Section 402 and
rules which the Committee shall prescribe from time to time. Any amounts
transferred in accordance with this Section 5.8, which shall be in cash, shall
not be subject to distribution to the Participant except as expressly provided
under the terms of this Plan.

5.9 Transfer From Fisher-Price or Tyco.

An Eligible Employee who prior to April 1, 1997 has transferred employment to
the Company (or other Participating Company) from Fisher-Price, Inc., and who
has elected to transfer directly to this Plan his entire account balance in the
Fisher-Price, Inc. Matching Savings Plan in accordance with the terms of such
plan, shall be permitted to transfer such account balance directly to this Plan.
The transfer must be made in cash, except that any promissory note evidencing an
outstanding loan to such Eligible Employee from the Fisher-Price, Inc. Matching
Savings Plan may be transferred to this Plan in kind. Any transferred promissory
note shall thereafter be repayable by the Participant to the Plan in accordance
with its terms. Any amounts transferred from the Fisher-Price, Inc. Matching
Savings Plan shall not be subject to distribution to the Participant except as
expressly provided under the terms of this Plan.

Effective as of January 1, 2007, an individual who participated in the Tyco
Retirement Plan as of December 31, 2006, the date such plan was terminated,
shall be permitted to elect to transfer his entire account balance under the
Tyco Retirement Plan directly to this Plan; provided that the value of such
account equals or exceeds $1,000 as of the date established by the Committee for
such purpose. In the event such individual either (i) is an active Employee of
the Company or any Affiliated Company as of December 31, 2006 or (ii) fails to
make any election with respect to his Tyco Retirement Plan account, such account
shall automatically be transferred directly to this Plan; provided that the
value of such account equals or exceeds $1,000 as of the date established by the
Committee for such purpose. In the event such transfer of assets is made on
behalf of an individual, such individual shall become a Participant as provided
in Section 3.8 and any amount so transferred shall be credited to such
Participant’s Tyco Retirement Plan Account.

 

32



--------------------------------------------------------------------------------

ARTICLE VI

COMPANY CONTRIBUTIONS

6.1 General.

Subject to the requirements and restrictions of this Article VI and Article XIV,
and subject also to the amendment or termination of the Plan or the suspension
or discontinuance of contributions as provided herein, a Participating Company
shall contribute for each Participant who is an Employee of such Participating
Company, as follows:

(a) In the case of a Participating Company other than Fisher-Price, Inc., for
each month of each Plan Year commencing on and after April 1, 1997 (July 1, 2003
for Employees of the American Girl, Inc. Participating Company), an amount to
the Participant’s Company Contributions Account equal to a percentage of the
Participant’s Compensation during such month according to the Participant’s
attained age as of the last day of the preceding month, as follows:

 

    

Age as of Last Day

of Preceding Month

    

Percentage of Compensation

     

Under 30

     3%    

30 – 39

     4%    

40 – 44

     5%    

45 – 49

     6%    

50 – 54

     7%    

55+

     8%  

(b) An amount to the Participant’s Before-Tax Contributions Account which is
equal to the amount of the Participant’s Before-Tax Contributions pursuant to
Section 5.1 and which qualify for tax treatment under Code Section 401(k).

(c) An amount to the Participant’s Company Matching Account which is the sum of
the amounts in (i) and (ii) below:

(i) A dollar amount equal to the dollar amount of the first two percent (2%) of
the sum of a Participant’s Before-Tax and After-Tax Contributions pursuant to
Section 5.1.

(ii) A dollar amount equal to 50% of the dollar amount of the next four percent
(4%) of the sum of a Participant’s Before-Tax and After-Tax Contributions
pursuant to Section 5.1.

 

33



--------------------------------------------------------------------------------

The maximum Company Matching Contribution pursuant to this Section 6.1(c) shall
be four percent (4%) of the Participant’s Compensation (such Compensation to be
determined prior to reduction for Before-Tax Contributions pursuant to
Section 5.1).

6.2 Requirement for Net Profits.

Contributions by a Participating Company shall be made without regard to current
or accumulated profits for the year; provided, however, that the Plan is
intended to be designed to qualify as a profit sharing plan for purposes of
Sections 401(a) et. seq. of the Code.

6.3 Special Limitations on After-Tax Contributions and Company Matching
Contributions.

With respect to each Plan Year, After-Tax Contributions and Company Matching
Contributions under the Plan for the Plan Year shall not exceed the limitations
on contributions on behalf of Highly Compensated Employees under Section 401(m)
of the Code, as provided in this Section. For purposes of this Section, excess
Before-Tax Contributions recharacterized as After-Tax Contributions after the
close of a Plan Year shall be treated as After-Tax Contributions in a Plan Year
as provided in Section 5.5(a)(i). In the event that After-Tax Contributions and
Company Matching Contributions under this Plan on behalf of Highly Compensated
Employees for any Plan Year exceed the limitations of this Section for any
reason, such excess contributions and any income allocable thereto shall be
disposed of in accordance with Section 6.4. For purposes of this Section 6.3,
the meaning of the term “Compensation” shall be as defined in Section 5.4(b).

(a) After-Tax Contributions and Company Matching Contributions on behalf of
Participants under Section 6.1(c) for a Plan Year shall satisfy the Average
Contribution Percentage test set forth in (i)(A) below, or the Average
Contribution Percentage test set forth in (i)(B) below:

(i)(A) The “Average Contribution Percentage” for Eligible Employees who are
Highly Compensated Employees for a Plan Year shall not be more than the “Average
Contribution Percentage” of all other Eligible Employees for the Comparison Year
multiplied by 1.25, or

(i)(B) The excess of the “Average Contribution Percentage” for Eligible
Employees who are Highly Compensated Employees for a Plan Year over the “Average
Contribution Percentage” for all other Eligible Employees for the Comparison
Year shall not be more than two (2)

 

34



--------------------------------------------------------------------------------

percentage points, and the “Average Contribution Percentage” for Eligible
Employees who are Highly Compensated Employees for a Plan Year shall not be more
than the “Average Contribution Percentage” of all other Eligible Employees for
the Comparison Year multiplied by 2.00.

The “Comparison Year” is the Plan Year being tested.

(ii) The Average Contribution Percentage for any Plan Year ending prior to
January 1, 2002 for Highly Compensated Employees eligible to participate in this
Plan and a plan of the Company or an Affiliated Company that satisfies the
requirements of Section 401(k) of the Code, including, if applicable, this Plan,
shall be reduced to the extent necessary to satisfy the requirements of Treasury
Regulations Section 1.401(m)-2 or similar such rule. The multiple test described
in Treasury Regulations Section 1.401(m)-2 shall not apply for Plan Years
beginning after December 31, 2001.

(b) For purposes of this Section, “Average Contribution Percentage” means, with
respect to a group of Eligible Employees for a Plan Year, the average of the
“Contribution Percentage,” calculated separately for each Eligible Employee in
such group. The “Contribution Percentage” for any Eligible Employee is
determined by dividing the sum of After-Tax Contributions during the Plan Year
and Company Matching Contributions under the Plan on behalf of each Eligible
Employee for such Plan Year, by such Eligible Employee’s Compensation for such
Plan Year. “Company Matching Contributions” for purposes of the Average
Contribution Percentage test shall include a Company Matching Contribution only
if it is allocated to the Participant’s Company Matching Contributions Account
during the Plan Year and is paid to the Trust Fund by the end of the twelfth
month following the close of the Plan Year. To the extent determined by the
Committee and in accordance with regulations issued by the Secretary of the
Treasury under Code Section 401(m)(3), the Before-Tax Contributions on behalf of
an Eligible Employee and any “qualified nonelective contributions,” within the
meaning of Code Section 401(m)(4)(c), on behalf of an Eligible Employee may also
be taken into account for purposes of calculating the Contribution Percentage of
such Eligible Employee, but shall not otherwise be taken into account. However,
any

 

35



--------------------------------------------------------------------------------

Company Matching Contributions taken into account for purposes of determining
the Actual Deferral Percentage of an Eligible Employee under Section 5.4(a)
shall not be taken into account under this Section 6.3.

(c) In the event that as of the last day of a Plan Year this Plan satisfies the
requirements of Section 410(b) of the Code only if aggregated with one or more
other plans, or if one or more other plans satisfy the requirements of
Section 410(b) of the Code only if aggregated with this Plan, then this
Section 6.3 shall be applied by determining the Contribution Percentages of
Eligible Employees as if all such plans were a single plan, in accordance with
regulations prescribed by the Secretary of the Treasury under Section 401(m) of
the Code.

(d) For the purposes of this Section, the Contribution Percentage for any
Eligible Employee who is a Highly Compensated Employee under two or more Code
Section 401(a) plans of the Company or an Affiliated Company to the extent
required by Code Section 401(m), shall be determined in a manner taking into
account the participant contributions and matching contributions for such
Eligible Employee under each of such plans.

(e) The determination of the Contribution Percentage of any Participant shall be
made after first applying the provisions of Section 14.5 relating to certain
limits on Annual Additions under Section 415 of the Code, then applying the
provisions of Section 5.6 relating to the return of Before-Tax Contributions in
excess of the Deferral Limitation, then applying the provisions of Section 5.5
relating to certain limits under Section 401(k) of the Code imposed on Pre-Tax
Contributions of Highly Compensated Employees, and last, applying the provisions
of Section 6.5 relating to the forfeiture of Company Matching Contributions
attributable to excess Before-Tax or After-Tax Contributions.

(f) The determination and treatment of the Contribution Percentage of any
Participant shall satisfy such other requirements as may be prescribed by the
Secretary of the Treasury.

(g) The Committee shall keep or cause to have kept such records as are necessary
to demonstrate that the Plan satisfies the requirements of Code Section 401(m)

 

36



--------------------------------------------------------------------------------

and the regulations thereunder, in accordance with regulations prescribed by the
Secretary of the Treasury.

6.4 Provision for Return of Excess After-Tax Contributions and Company Matching
Contributions on Behalf of Highly Compensated Employees.

(a) The Committee shall determine, as soon as is reasonably possible following
the close of the Plan Year, the extent (if any) to which After-Tax and Company
Matching Contributions on behalf of Highly Compensated Employees may cause the
Plan to exceed the limitations of Section 6.3 for such Plan Year. If, pursuant
to the determination by the Committee, After-Tax and Company Matching
Contributions on behalf of a Highly Compensated Employee may cause the Plan to
exceed such limitations, then the Committee shall take the following steps:

(i) First, any excess After-Tax Contributions that were not matched by Company
Matching Contributions, and any Non-Gap Period income allocable thereto, shall
be distributed to the Highly Compensated Employee (after withholding any
applicable income taxes on such amounts).

(ii) Second, if any excess remains after the provisions of (i) above are
applied, to the extent necessary to eliminate the excess, Company Matching
Contributions on behalf of the Highly Compensated Employee, and any Non-Gap
Period income allocable thereto, shall be forfeited, to the extent forfeitable
under the Plan, or distributed to the Highly Compensated Employee, to the extent
non-forfeitable under the Plan (after withholding any applicable income taxes on
such amounts). Any corresponding After-Tax Contributions, and any Non-Gap Period
income allocable thereto, shall be distributed to the Highly Compensated
Employee (after withholding any applicable income taxes on such amounts).

(iii) If administratively feasible, excess After-Tax Contributions and Company
Matching Contributions which are nonforfeitable under the Plan, including any
Non-Gap Period income allocable thereto, shall be distributed to Highly
Compensated Employees, or, to the extent forfeitable, forfeited, within two and
one-half (2 1/2) months following the close of the Plan Year for which the
excess Contributions were made, but in any event no later than the end of the
first Plan Year following the Plan Year for which the excess Contributions were

 

37



--------------------------------------------------------------------------------

made, notwithstanding any other provision in this Plan. Amounts of excess
Company Matching Contributions forfeited by Highly Compensated Employees under
this Section, including any income allocable thereto, shall be applied, to the
maximum extent practicable, to reduce Company Matching Contributions for the
Plan Year for which such excess Contributions were made and thereafter shall be
applied as soon as possible to reduce Company Matching Contributions for
succeeding Plan Years.

(b) The Committee shall determine the amount of any excess After-Tax
Contributions and Company Matching Contributions made by or on behalf of Highly
Compensated Employees for a Plan Year by application of the leveling method set
forth in Treasury Regulation Section 1.401(m)–1(e)(2) under which the
Contribution Percentage of the Highly Compensated Employee who has the highest
such Contribution Percentage for such Plan Year is reduced, to the extent
required (i) to enable the Plan to satisfy the Average Contribution Percentage
test, or (ii) to cause such Highly Compensated Employee’s Contribution
Percentage to equal the Contribution Percentage of the Highly Compensated
Employee with the next highest Contribution Percentage. The distribution or
forfeiture (as the case may be) of any excess After-Tax Contributions or Company
Matching Contributions shall be made on the basis of dollar amounts (rather than
the individual Contribution Percentages) of the After-Tax Contributions and
Company Matching Contributions by Highly Compensated Employees beginning with
the highest such amounts.

(c) For purposes of satisfying the Average Contribution Percentage test, Non-Gap
Period income allocable to a Participant’s excess After-Tax Contributions or
Company Matching Contributions, as determined under (b) above, shall be
determined by applying procedures comparable to those provided under
Section 5.5.

(d) To the extent required by regulations under Section 414(m) or 415 of the
Code, any excess After-Tax Contributions or matching Company Contribution
forfeited by or distributed to a Highly Compensated Employee in accordance with
this Section shall be treated as an Annual Addition under Article XIV for the
Plan Year for which the excess contribution was made, notwithstanding such
forfeiture or distribution.

 

38



--------------------------------------------------------------------------------

6.5 Forfeiture of Company Matching Contributions Attributable to Excess
Deferrals or Contributions.

To the extent any Company Matching Contributions allocated to a Participant’s
Company Matching Contributions Account are attributable to excess Before-Tax
Contributions required to be distributed to the Participant in accordance with
Section 5.5 or 5.6, or excess After-Tax Contributions required to be distributed
to the Participant in accordance with Section 6.4, such Company Matching
Contributions, including any Non-Gap Period income allocable thereto, shall be
forfeited, notwithstanding that such Company Matching Contributions may
otherwise be nonforfeitable under the terms of the Plan. Any Company Matching
Contributions forfeited by a Participant in accordance with this Section 6.5
shall be applied to reduce Company Matching Contributions.

6.6 Investment and Application of Plan Contributions.

(a) Subject to the provisions of Section 4.1(b), all contributions to the Trust
Fund under Section 6.1 (including Before-Tax Contributions) and Participant
After-Tax Contributions under Section 5.1 shall be invested as provided in this
Section 6.6, subject to such rules as the Committee may adopt, in its sole
discretion, to implement the provisions of this Section 6.6. The Committee may
establish a choice of investment alternatives for Accounts from which each
Participant may select in determining the manner in which his Account will be
invested. In its sole discretion, the Committee may establish an investment
alternative consisting of Company Stock. If investment alternatives are
established in accordance with this Section 6.6, the following provisions of
this Section 6.6 shall apply, including, in the event the Committee establishes
a Company Stock alternative, the limitations of (iv) below and the provisions of
Article X relating to investments in Company Stock.

(i) A Participant may elect at any time to change an investment election with
respect to the allocation of future contributions made by him or on his behalf
(such election to apply to all such contributions without regard to any
distinction between Company contributions or Participant contributions) among
the investment alternatives. The Committee may require at least thirty (30) days
notice prior to the commencement of the payroll period for which such change is

 

39



--------------------------------------------------------------------------------

to be effective. Any such election shall be made in any whole percentage,
subject to the provisions of Subsection (iv) below.

(ii) Separate Trust Fund Subaccounts shall be established for each investment
alternative selected by a Participant, and each such Subaccount shall be valued
separately.

(iii) A Participant may elect at any time to change the investment of his
Accounts and reallocate such Accounts among the investment alternatives in any
whole percentage, subject to the limitations of this paragraph and (iv) below.
Subject to such rules as the Committee may prescribe, any such election to
change shall be effective as soon as practical following receipt of the
Participant’s election. Any such change shall be implemented by the Committee in
accordance with practices and procedures established by the Committee to provide
for the orderly liquidation and/or purchase of investments. Notwithstanding the
foregoing, the Company may restrict the frequency or timing of trades in or out
of one or more investment alternatives by a Participant, to the extent the
Committee deems necessary or appropriate.

(iv) If a Company Stock alternative is established by the Committee, each
Participant may elect to invest up to a maximum of twenty-five percent
(25%) (fifty percent (50%) prior to April 3, 2006) of contributions made by him
or on his behalf (such limitation to apply to all contributions without regard
to any distinction between Company contributions and Participant contributions)
in the Company Stock alternative in accordance with this Section 6.6. Such a
Participant may also elect to transfer amounts from his Accounts held in other
investment alternatives to the Company Stock alternative in accordance with this
Section 6.6, provided, however, that no such transfer shall be implemented to
the extent that such transfer would result in the value of the Participant’s
interest in the Company Stock Fund exceeding twenty-five percent (25%) (fifty
percent (50%) prior to April 3, 2006) of the value of his interest in all
investment alternatives held under the Plan. Notwithstanding the preceding
sentence, neither the Company nor the Committee, nor any representative of the
Company, the Committee or of the Plan shall have any obligation to monitor the
value of a

 

40



--------------------------------------------------------------------------------

Participant’s interest in the Company Stock Fund, or to manage said fund, and no
person shall or shall have any authority to dispose of any Participant’s
interest in the Company Stock Fund except in accordance with a Participant’s
valid election or otherwise in accordance with express provisions of this Plan.

(v) In the case of a Participant who fails to make an effective election, for
any reason whatsoever, as to how all or any portion of his interest therein
shall be invested, the Committee shall prescribe rules which shall require that
the Accounts of such Participant be invested in the stable asset fund.

6.7 Irrevocability.

A Participating Company shall have no right or title to, nor interest in, the
contributions made to the Trust Fund, and no part of the Trust Fund shall revert
to the Participating Company except that on and after the Effective Date funds
may be returned to a Participating Company as follows:

(a) In the case of a Participating Company contribution which is made by a
mistake of fact, that contribution may be returned to the Participating Company
within one (1) year after it is made.

(b) All contributions to the Trust Fund are conditioned on deductibility under
Code Section 404. In the event deduction is disallowed for any such
contribution, such contribution may be returned to the Participating Company.

6.8 Company, Committee and Trustee Not Responsible for Adequacy of Trust Fund.

The Company, Committee and Trustee shall not be liable or responsible for the
adequacy of the Trust Fund to meet and discharge any or all payments and
liabilities hereunder. All Plan benefits will be paid only from the Trust
assets, and neither the Company, the Committee nor the Trustee shall have any
duty or liability to furnish the Trust with any funds, securities or other
assets except as expressly provided in the Plan. Except as required under the
Plan or Trust or under Part 4 or Title I of ERISA, the Company shall not be
responsible for any decision, act or omission of the Trustee, the Committee, or
the Investment Manager (if applicable), and shall not be responsible for the
application of any moneys, securities, investments or other property paid or
delivered to the Trustee.

 

41



--------------------------------------------------------------------------------

ARTICLE VII

PARTICIPANT ACCOUNTS AND ALLOCATIONS

7.1 General.

(a) All contributions under this plan shall be held in the Trust Fund.

(b) All gains, losses, dividends and other property acquisitions and/or
transfers that occur with respect to the Trust Fund shall be held, charged,
credited, debited or otherwise accounted for under said fund on an unallocated
basis until allocated to Participants’ Accounts as of a Valuation Date as
provided under this Plan or otherwise used or applied in accordance with the
provisions of this Plan.

7.2 Participants’ Accounts.

In order to account for the allocated interest of each Participant in the Trust
Fund, there shall be established and maintained the Accounts described in
Section 2.1.

7.3 Revaluation of Participants’ Accounts.

As of each Valuation Date, the Accounts of each Participant shall be revalued so
as to reflect a proportionate share in any increase or decrease in the fair
market value of the assets in the Trust Fund as of that date as compared with
the value of the assets in the Trust Fund as of the immediately preceding
Valuation Date. The valuation and allocation provisions of this Section 7.3
shall be applied and implemented in accordance with the following rules:

(a) As of each Valuation Date the Accounts holding such assets shall be revalued
so as to reflect to each such Account a proportionate share in the net income or
loss of the assets since the immediately preceding Valuation Date.

(b) The Company, Committee and Trustee do not in any manner or to any extent
whatsoever warrant, guarantee or represent that the value of a Participant’s
Accounts shall at any time equal or exceed the amount previously contributed
thereto.

7.4 Treatment of Accounts Following Termination of Employment.

Following a Participant’s termination of employment, pending distribution of the
Participant’s Distributable Benefit pursuant to the provisions of Article VIII
below, the Participant’s Plan Accounts shall continue to be maintained and
accounted for in accordance with all applicable provisions of this Plan.

 

42



--------------------------------------------------------------------------------

7.5 Accounting Procedures.

The Committee and the Trustee shall establish accounting procedures for the
purpose of making the allocations, valuations and adjustments to Participants’
Accounts provided for in this Article VII. From time to time the Committee and
Trustee may modify such accounting procedures for the purpose of achieving
equitable, nondiscriminatory, and administratively feasible allocations among
the Accounts of Participants in accordance with the general concepts of the Plan
and the provisions of this Article VII.

ARTICLE VIII

VESTING; PAYMENT OF PLAN BENEFITS

8.1 Vesting.

Each Participant’s vested interest in his Accounts shall be determined as
follows:

(a) Each Participant shall at all times be one hundred percent (100%) vested in
his Before-Tax Contributions Account, his After-Tax Contributions Account and
his Transfer/Rollover Account under the Plan.

(b) Except as otherwise provided in this Section 8.1, each Participant shall
become vested in his Company Matching Account and his Company Contributions
Account as follows (the “3-Year Vesting Schedule”):

 

Number of

Years of Service

    

Vesting

Percentage

    

Less than 3

     0%

3 or more

     100%

provided, however, if the Participant was eligible to participate in the Plan
before April 1, 2000 and has two (2) Years of Service as of April 1, 2000, the
3-Year Vesting Schedule shall be modified as follows:

 

Number of

Years of Service

    

Vesting

Percentage

    

Less than 2

     0%

2

     25%

3 or more

     100%

Notwithstanding the foregoing, if the Participant participated in the Plan
before April 1, 2000 and is not an Employee on April 1, 2000, the Participant’s
vested interest

 

43



--------------------------------------------------------------------------------

(if any) in his Company Matching Account and his Company Contributions Account
shall be determined under the following table (the “5-Year Vesting Schedule”):

 

Number of

Years of Service

    

Vesting

Percentage

    

Less than 2

     0%

2

     25%

3

     50%

4

     75%

5 or more

     100%

The 3-Year Vesting Schedule shall not apply to such Participant until such
Participant resumes employment as an Employee after April 1, 2000, in which
event:

(i) The 3-Year Vesting Schedule shall apply to the portion of his Company
Matching Account and his Company Contributions Account that is attributable to
his post-March 31, 2000 participation in the Plan (if any); and

(ii) The 3-Year Vesting Schedule shall apply to the remainder of his Company
Matching Account and his Company Contributions Account only (A) if the 5-Year
Vesting Schedule had not been applied to forfeit any of his Company Matching
Account or his Company Contributions Account prior to his resumption of
employment or (B) if the 5-Year Vesting Schedule had been so applied, there has
been a restoration of the resulting forfeited amount pursuant to Section 8.15(b)
following his resumption of employment.

(c) Notwithstanding the foregoing, each Participant who completed an Hour of
Service prior to July 1, 1989 shall at all times be one hundred percent
(100%) vested in his Company Contributions Account.

(d) Additionally a Participant shall become one hundred percent (100%) vested in
his Company Matching Account and his Company Contributions Account upon
attainment of Normal Retirement Date while an Employee, or in the event of death
or Total and Permanent Disability while an Employee.

(e) Notwithstanding the foregoing, each Participant shall at all times be one
hundred percent (100%) vested in the

account(s) noted in the following chart if the Participant was eligible to
participate in the corresponding plan (or was employed at the corresponding
division or facility) as of the corresponding date:

 

44



--------------------------------------------------------------------------------

Plan Name/Division Location

   Date   

Account

F-P Savings Plan

   3/31/97    Company Matching Account

Tyco Plan

   1/1/98    Tyco Before-Tax Contributions Account

Print Paks Plan

   1/31/99    Print Paks Before-Tax Contributions Account

Fort Wayne Plan

   12/14/00   

Fort Wayne Before-Tax Contributions Account

Fort Wayne Matching Account

Fort Wayne Nonelective Account

Pleasant Plan

   9/30/01    Pleasant Plan Nonelective Contributions Account Mattel-Customer
Care Center; Phoenix, Arizona division    3/27/01   

Company Matching Account

Company Contributions Account

Mattel operations-Murray division

   4/3/01   

Company Matching Account

Company Contributions Account

Mattel-Hebron, Kentucky division

   4/24/01   

Company Matching Account

Company Contributions Account

Eau Claire, Wisconsin facility of American Girl, Inc.

   1/1/04   

Company Matching Account

Company Contributions Account

Mount Laurel, NJ facility

   1/1/04   

Company Matching Account

Company Contributions Account

Tyco Retirement Plan

   1/1/07    Tyco Retirement Account

8.2 Distribution Upon Retirement.

(a) A Participant may retire from the employment of the Company on his Normal
Retirement Date. Subject to the required distribution rules under (b) below, if
the Participant continues in the service of the Company beyond his Normal
Retirement Date, he shall continue to participate in the Plan in the same manner
as Participants who have not reached their Normal Retirement Dates. At the
subsequent termination of the Participant’s employment on his late retirement
date, his Distributable Benefit shall be based upon the value of his Accounts as
of the applicable Valuation Date determined

 

45



--------------------------------------------------------------------------------

with reference to the date of distribution. After a Participant has reached his
Normal Retirement Date, any termination of the Participant’s employment (other
than by reason of death or disability) shall be deemed a Normal Retirement.

(b) Upon Normal Retirement a Participant shall be entitled to a distribution of
his Distributable Benefit in the Trust Fund. Subject to the provisions of
Section 8.19 (regarding the cash out of small amounts), such distribution shall
be made or commence to be made as soon as practicable following the date
specified by the Participant in a written election filed with the Plan
Administrator; provided that, in no event shall distribution be delayed beyond
the time specified in Section 8.5(a) in accordance with the requirements of Code
Section 401(a)(9).

(c) During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

(i) the quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in U.S. Treasury
Regulations section 1.401(a)(9)-9, using the Participant’s age as of the
Participant’s birthday in the first distribution calendar year; or

(ii) if the Participant’s sole designated Beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in U.S. Treasury Regulations section 1.401(a)(9)-9, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the first distribution year.

Required minimum distributions will be determined under this Section 8.2(c)
beginning with the first distribution calendar year and continue through the end
of the distribution calendar year that includes the Participant’s date of death;
provided that life expectancies shall not be recalculated each year but shall be
determined by taking the life expectancy in the first distribution calendar year
reduced by one for each subsequent year.

8.3 Distribution Upon Death Prior to Termination of Employment.

(a) Upon the death of a Participant during his employment, the Committee shall
direct the Trustee to make a distribution of the Participant’s Distributable
Benefit in

 

46



--------------------------------------------------------------------------------

the Trust Fund in a single lump sum to the Beneficiary designated by the
deceased Participant, or as otherwise determined under Section 8.9.

(b) If the Participant’s Beneficiary is not the Participant’s surviving spouse,
such death benefits shall be distributed to the non-spouse Beneficiary as soon
as administratively feasible following the Participant’s death. If the
Participant’s surviving spouse is the Participant’s sole designated Beneficiary,
such death benefits shall be distributed to the surviving spouse Beneficiary at
such time as the Beneficiary elects, but not later than December 31 of the
calendar year immediately following the calendar year in which the Participant
died, or if later, December 31 of the calendar year in which the Participant
would have attained age 70 1/2.

If there is no designated Beneficiary of a deceased Participant as of
September 30 of the year following the year of the Participant’s death, all
death benefits payable with respect to the deceased Participant shall be
distributed no later than December 31 of the calendar year containing the fifth
anniversary of the Participant’s death. The “designated Beneficiary” of a
Participant for purposes of this Section 8.3 and Section 8.4 shall mean the
individual who is designated as the Participant’s Beneficiary under Section 8.9
and who satisfies the requirements to constitute a designated beneficiary under

Code Section 401(a)(9) and U.S. Treasury Regulations section 1.401(a)(9)-1,
Q&A-4.

8.4 Death After Termination of Employment.

(a) Upon the death of a former Participant after his retirement or other
termination of employment, but prior to the distribution of the Participant’s
Distributable Benefit in the Trust Fund to which he is entitled, the balance of
the Distributable Benefit to which the Participant was entitled shall be
distributed to the Participant’s Beneficiary as provided in Section 8.3.

(b) If the Participant dies on or after the date distributions begin, all death
benefits calculated in accordance with Section 8.4(a) shall be paid to the
designated Beneficiary, or as otherwise determined under Section 8.9, as soon as
administratively practicable following the Participant’s death.

8.5 Termination of Employment.

(a) Subject to the provisions of Section 8.5(b) and Section 8.19 (regarding the
cash out of small amounts), effective as of January 1, 2006, if a Participant’s
employment

 

47



--------------------------------------------------------------------------------

for the Company and all Affiliated Companies terminates prior to his Normal
Retirement Date, his Distributable Benefit in the Trust Fund shall be paid as
soon as administratively feasible following any date specified by the
Participant in a written election filed with the Plan Administrator ; provided
that, distribution shall begin to be made in accordance with Section 8.2(c) to a
Participant who is not a “5-percent owner” (within the meaning of
Section 401(a)(9) of the Code) no later than April 1 of the calendar year
following the later of the calendar year in which the Participant (A) attains
age seventy and one-half (70 1/2) or (B) separates from service with the Company
or an Affiliated Company. Notwithstanding the foregoing, in the case of a
Participant who is a “5-percent owner” (within the meaning of Section 401(a)(9)
of the Code) distribution shall be made or commence to be made not later than
April 1 following the calendar year in which such Participant attains age
70 1/2, whether or not the Participant’s employment has terminated.

(b) If the Participant makes a valid written election in accordance with
(c) below, payment of his Distributable Benefit pursuant to this Section 8.5 may
be made on any date which is not later than sixty (60) days after the close of
the Plan Year in which occurs the later of (i) the Participant’s termination of
employment with the Company and all Affiliated Companies, or (ii) a date
specified by the Participant in the valid written election filed by the
Participant, to the extent administratively feasible. For purposes of
Section 72(t) of the Code, any distribution to a Participant in accordance with
this Section 8.5 during or following the year in which he attains age fifty-five
(55) shall be deemed to be on account of an event enumerated in Code
Section 72(t)(2).

(c) Any written election by a Participant to receive payment of his
Distributable Benefit shall not be valid unless such election is made both
(A) after the Participant receives a written notice advising him of his right to
defer payment and (B) within the ninety (90) day period ending on the
Participant’s “Benefit Starting Date.” The notice to the Participant advising
him of his right to defer payment shall be given no less than thirty (30) nor
more than ninety (90) days prior to the Participant’s Benefit Starting Date. For
purposes of this Subsection (c), “Benefit Starting Date” shall mean the first
day of the first period for which the Participant’s Distributable Benefit is
paid. Notwithstanding the foregoing, payment of the Participant’s Distributable
Benefit may

 

48



--------------------------------------------------------------------------------

commence less than thirty (30) days after receipt of the notice, provided that
the Plan Administrator clearly informs the Participant that the Participant has
a right to a period of at least thirty (30) days after receiving the notice to
consider the decision of whether or not to elect to receive payment and the
Participant, after receiving the notice, affirmatively elects to receive
payment.

(d) In the event a Participant is not fully vested in all of his Company
Contributions Account or Company Matching Account under the Plan, the portion of
such Accounts which is not vested shall be forfeited as of the earlier of the
date the vested portion of such Accounts is completely distributed to him or the
date he incurs five (5) consecutive one-year Periods of Severance.

(e) Notwithstanding the foregoing, if a Participant ceases to be an Employee by
reason of the disposition by the Company or an Affiliated Company of either
(i) substantially all of the assets used by the Company or an Affiliated
Company, as the case may be, in a trade or business, or (ii) the interest of the
Company or an Affiliated Company, as the case may be, in a subsidiary, such
Participant shall be entitled to distribution of his Distributable Benefit as
if, for purposes of this Plan only, such event constitutes a termination of
employment.

8.6 Withdrawals.

(a) Subject to the succeeding provisions of this Section 8.6, while he is still
an Employee, a Participant may withdraw amounts from his Accounts under the
Plan; provided, however, a withdrawal must be for at least $200 (or the entire
amount available for withdrawal, if less). A withdrawal other than on account of
Hardship shall be made from the Participant’s Accounts in the following order,
in each case up to the amount available for withdrawal in such Accounts
(i) After-Tax Contributions Account; (ii) Transfer/Rollover Account; and
(iii) Company Matching Account. Payment of a withdrawal shall be made in cash
and shall be allocated pro rata among the Participant’s investment fund
subaccounts, including any Company Stock subaccount. In no event may any amount
be withdrawn by a Participant after he ceases to be an Employee.

(b) A withdrawal from a Participant’s Transfer/Rollover Account may be made in
accordance with rules of uniform application which the Committee may from time
to time prescribe; provided, however, that, except in the case of a Participant
who is

 

49



--------------------------------------------------------------------------------

determined to have a Total and Permanent Disability and who is ineligible to
make further contributions under Section 5.1, no amount representing Employee
contributions made within the preceding six months to the Mattel Investment Plan
which were matched by Company matching contributions under said Plan may be
withdrawn from such Account; and provided further, that unless the Participant
has completed an aggregate of at least sixty (60) months of participation in
this Plan and the Mattel Investment Plan as of the date of withdrawal or has
attained age 59 1/2 or is determined by the Committee to have a Total and
Permanent Disability, the withdrawal shall not include amounts attributable to
Company contributions made under the Mattel Investment Plan within the two
(2) year period preceding withdrawal.

(c) A withdrawal from a Participant’s After-Tax Contribution Account may be made
in accordance with rules of uniform application which the Committee may from
time to time prescribe; provided, however, that except in the case of a
Participant who is determined to have a Total and Permanent Disability and who
is ineligible to make further contributions under Section 5.1, no amount
representing After-Tax Contributions made within the preceding six months to the
Plan which were matched by Company Matching Contributions may be withdrawn from
such Account.

(d) A withdrawal from a Participant’s Before-Tax Contributions Account may be
made in accordance with rules of uniform application which the Committee may
from time to time prescribe; provided, however, that no Participant may make a
withdrawal from his Before-Tax Contributions Account prior to attaining age
59 1/2, or a determination by the Committee that such Participant has a Total
and Permanent Disability or that the withdrawal is necessary to relieve a
hardship of the Participant or his family. A Participant may receive a
withdrawal due to hardship only if the withdrawal both is made due to an
immediate and heavy financial need of the Participant within the meaning of
(i) below and is necessary to satisfy such financial need within the meaning of
(ii) below.

(i) For purposes of this Section 8.6(d), a withdrawal will be considered to be
on account of an immediate and heavy financial need of the Participant only if
the withdrawal is for:

 

50



--------------------------------------------------------------------------------

(A) Expenses for (or necessary to obtain) medical care that would be deductible
under Code Section 213(d) (determined without regard to whether the expenses
exceed 7.5% of adjusted gross income);

(B) Costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

(C) Payment of tuition, related educational fees, and room and board expenses
for up to the next 12 months of post-secondary education for the Participant, or
his Spouse, children, or dependents (as defined Code Section 152 without regard
to Section 152(b)(1), (b)(2) and (d)(1)(B);

(D) Payments necessary to prevent the eviction of the Participant from his
principal residence or foreclosure on the mortgage on such residence;

(E) Payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Code Section 152 without
regard to Section 152(d)(1)(B);

(F) Expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income; or

(G) Such other deemed immediate and heavy financial needs as are set forth by
the Internal Revenue Service through the publication of revenue rulings,
notices, and other documents of general applicability.

(ii) For purposes of this Section 8.6(d), a distribution shall be considered to
be necessary to satisfy an immediate and heavy financial need of the Participant
only if all of the following conditions are satisfied: (A) the distribution is
not in excess of the amount of the immediate and heavy financial need of the
Participant, which may include amounts necessary to pay federal, state, or local
income taxes or penalties reasonably anticipated to result from the
distribution; (B) the Participant has obtained all distributions (other than
hardship distributions) and all non-taxable loans (at the time of the loan)
currently available under all plans maintained by the Company; and (C) the
Participant’s Before-Tax

 

51



--------------------------------------------------------------------------------

Contributions and After-Tax Contributions to the Plan and employee contributions
under all qualified and non-qualified plans of deferred compensation maintained
by the Company, including a stock option, stock purchase, or similar plan, or a
cash-or-deferred arrangement that is part of a cafeteria plan (within the
meaning of Code Section 125), will be suspended under the terms of each such
plan, or in accordance with the terms of an otherwise legally enforceable
agreement, for six (6) months (twelve (12) months prior to January 1, 2002)
following the receipt of the hardship distribution.

Notwithstanding the foregoing, the amount of any hardship withdrawal shall not
exceed a Participant’s ‘distributable amount,’ which consists of the total of
such Participant’s Before-Tax Contributions as of the date of the hardship
withdrawal, including earnings credited thereon before December 31, 1988 (if
any), reduced by the amount of any previous hardship withdrawals. The Committee
will determine whether a hardship withdrawal satisfies the foregoing standards
in a uniform and nondiscriminatory manner consistent with Code Section 401(k)
and the regulations promulgated thereunder.

(e) A withdrawal from a Participant’s vested interest in his Company
Contributions Account may be made in accordance with rules of uniform
application which the Committee may from time to time prescribe; provided,
however, that no participant may withdraw from his Company Contributions Account
prior to attaining age 59 1/2 or a determination by the Committee that such
Participant has a Total and Permanent Disability or that the withdrawal is
necessary to relieve a hardship of the Participant or his family within the
meaning of Section 8.6(d) of the Plan.

(f) A withdrawal from the vested portion of a Participant’s Company Matching
Account may be made in accordance with rules of uniform application which the
Committee may from time to time prescribe; provided, however, that unless the
Participant has completed an aggregate of at least sixty (60) months of
participation in this Plan and the Mattel Investment Plan, the F-P Savings Plan,
the Tyco Plan, the PrintPaks Plan or the Pleasant Plan as of the date of
withdrawal or has attained age 59 1/2 or is determined by the Committee to have
a Total and Permanent Disability, any withdrawal from such Company Matching
Account shall not include amounts attributable to Company contributions made
within the two (2) year period preceding withdrawal.

 

52



--------------------------------------------------------------------------------

(g) Notwithstanding anything in this Article to the contrary, a Participant can
elect to receive all or any portion of his vested Accounts once such Participant
attains age 70 1/2.

(h) If a Participant makes an in-service withdrawal from his Company
Contributions Account or Company Matching Account at a time when the Participant
does not have a one hundred percent (100%) vested interest in the value of such
Account, and the Participant may increase his vested interest in the Account:

(i) such account shall be established as a separate Account as of the date of
distribution, and

(ii) at any relevant time the Participant’s vested interest in the value of such
separate Account shall be equal to an amount (“X”) determined by the formula:

X = P (AB + D) – D

For purposes of applying the formula above: P is the nonforfeitable percentage
at the relevant time, AB is the Account balance at the relevant time, and D is
the amount of the withdrawal.

(i) Disbursement of withdrawals shall be as soon as administratively practicable
after the submission of a request for withdrawal in form satisfactory to the
Committee.

8.7 Form of Distribution.

(a) Unless a Participant makes a written election in accordance with Section 8.7
(c) or 8.8 below, a Participant’s Distributable Benefit shall be payable in the
form of a single sum distribution. Except for any portion of such Distributable
Benefit that is payable in the form of Company Stock in accordance with
Section 8.13, such distribution shall be in cash.

(b) In the case of any cash disbursement from a Participant’s Accounts, such
disbursement shall be made ratably from such investment funds or investment
vehicles in which such Participant’s Accounts affected by such disbursement are
invested.

(c) Subject to Section 8.19 regarding the payment of small Accounts, effective
April 1, 1997, a Participant who terminates employment on or after his Normal
Retirement Date, Early Retirement Date or by reason of Total and Permanent
Disability

 

53



--------------------------------------------------------------------------------

and, effective January 1, 2007, any Participant whose vested Account at the time
of termination of employment exceeds fifty thousand dollars ($50,000), may elect
to receive his benefit in installments payable monthly, quarterly or annually
for a period of five, ten or fifteen years (but no longer than the Participant’s
life expectancy determined as of his Benefit Starting Date). All such
installments shall be paid in cash or Company Stock and the installment or
installments for the year in which the Participant attains age 70 1/2 and all
subsequent years shall be paid to the Participant on or before December 31 of
such year.

8.8 Election for Direct Rollover of Distributable Benefit to Eligible Retirement
Plan.

(a) To the extent required by Section 401(a)(31) of the Code, a Participant who
is eligible to receive payment of his Distributable Benefit shall be entitled to
elect a direct rollover of all or part of his Distributable Benefit. For
purposes of this Section, an “eligible retirement plan” shall mean any plan
described in Code Section 402(c)(8)(B), including an annuity contract described
in Section 403(b) of the Code and an eligible plan under Section 457(b) of the
Code which is maintained by a state, political subdivision of a state or any
agency or instrumentality of a state or political subdivision of a state and
which agrees to separately account for amounts transferred to such plan from the
Plan, the terms of which permit the acceptance of a direct rollover from a
qualified plan. The portion of a Participant’s Distributable Benefit consisting
of after-tax contributions which are not includible in income shall be eligible
for a direct rollover in accordance with the provisions of this Section.
However, such portion may be transferred only to an individual retirement
account or annuity described in Section 408(a) or (b) of the Code, or to a
qualified defined contribution plan described in Section 401(a) or 403(a) of the
Code, that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such Distributable Benefit which is
includible in gross income and the portion of such Distributable Benefit which
is not so includible in gross income.

(b) A Participant’s direct rollover election under this Section shall be in
writing and shall be made in accordance with rules and procedures established by
the Committee. Such election shall specify the dollar or percentage amount of
the Distributable Benefit to be rolled over, the name of the eligible retirement
plan selected

 

54



--------------------------------------------------------------------------------

by the Participant, and such additional information as the Committee deems
necessary or appropriate in order to implement the election. It shall be the
Participant’s responsibility to confirm that the eligible retirement plan
designated in his direct rollover election will accept the direct rollover of
his Distributable Benefit. The Committee shall be entitled to direct the
rollover based on its reasonable reliance on information provided by the
Participant, and shall be not required to independently verify such information,
unless it is clearly unreasonable not to do so.

(c) At least thirty (30) days, but not more than ninety (90) days, prior to the
date a Participant’s Distributable Benefit becomes payable, the Participant
shall be given written notice of any right he may have to elect a direct
rollover of the taxable portion of his Distributable Benefit to an eligible
retirement plan. Notwithstanding the foregoing, a direct rollover of the
Participant’s Distributable Benefit may be made less than thirty (30) days after
receipt of the notice, provided that the Plan Administrator clearly informs the
Participant that the Participant has a right to a period of at least thirty
(30) days after receiving the notice to consider the decision of whether or not
to elect a direct rollover and the Participant, after receiving the notice,
affirmatively elects a direct rollover.

(d) If a Participant whose Distributable Benefit is subject to mandatory
distribution without the Participant’s consent in accordance with Section 8.19
fails to file a direct rollover election with the Committee within ninety
(90) days after notice is given, or if the Committee cannot effect the direct
rollover election within a reasonable time after the election is filed due to
the failure of the Participant to take such actions as may be required by the
eligible retirement plan before it will accept the direct rollover, the
Participant’s Distributable Benefit shall be paid to him after withholding
applicable income taxes.

(d) If a Participant has made a direct rollover election with respect to any
portion of his Distributable Benefit that is payable in Company Stock, as
provided in Section 8.13, unless the eligible retirement plan specified by the
Participant will accept a direct rollover of such Stock, the Stock will be
distributed to the Participant, notwithstanding the Participant’s direct
rollover election.

(e) To the extent required by Section 401(a)(31) of the Code, if all or a
portion of a Participant’s Distributable Benefit is payable to the Participant’s
surviving

 

55



--------------------------------------------------------------------------------

Spouse, or to a former Spouse in accordance with a “qualified domestic relations
order,” such surviving Spouse or former Spouse shall be entitled to elect a
direct rollover of all or a portion of such distribution in accordance with the
provisions of this Section.

(f) Notwithstanding the foregoing, a Participant’s direct rollover shall not
include any hardship withdrawal described in Section 8.6(d) of the Plan and Code
Section 401(k)(2)(B), and the Participant may not elect to have any portion of
such a distribution paid directly to an eligible retirement plan.

8.9 Designation of Beneficiary.

(a) Subject to the provisions of Section 8.11, each Participant shall have the
right to designate a Beneficiary or Beneficiaries to receive his interest in the
Trust Fund in the event of his death before receipt of his entire interest in
the Trust Fund. The designation shall be made on a form prescribed by and
delivered to the Committee.

(b) Subject to the provisions of Section 8.11, a Participant shall have the
right to change or revoke any such Beneficiary designation by filing a new
designation or notice of revocation with the Committee. Subject to the
provisions of Section 8.11, no notice to any Beneficiary nor consent by any
Beneficiary shall be required to effect any such change or revocation.

(c) If (i) a Participant who is married designates the Participant’s spouse as
the Participant’s Beneficiary or (ii) a Participant who is registered as a
domestic partner or has obtained a civil union license with another individual
(in either event, such individual is hereafter referred to as the Participant’s
“Domestic Partner”) designates the Participant’s Domestic Partner as the
Participant’s Beneficiary, and subsequent to such designation the Participant
and the Participant’s spouse are divorced or the relationship between the
Participant and the Participant’s Domestic Partner is legally dissolved, the
designation of the Participant’s spouse or Domestic Partner as the Participant’s
Beneficiary (as the case may be) shall become void and shall have no further
legal force or effect from and after such divorce or dissolution. Should the
Participant wish to designate a former spouse or Domestic Partner as his
Beneficiary, he must affirmatively do so by completing a new Beneficiary
designation form, after the date of his divorce or dissolution, naming his
former spouse or Domestic Partner as his Beneficiary.

 

56



--------------------------------------------------------------------------------

(d) If a deceased Participant shall have failed to designate a Beneficiary, the
Company shall be unable to locate a designated Beneficiary after reasonable
efforts have been made, for any reason the designation shall be legally
ineffective, or the Participant’s Beneficiary shall have predeceased the
Participant, then and in such event, the deceased Participant’s estate shall be
the deceased Participant’s Beneficiary.

(e) In the event that the deceased Participant was not a resident of California
at the date of his death, the Committee, in its discretion, may require the
establishment of ancillary administration in California.

8.10 Facility of Payment.

If any payee under the Plan is a minor or if the Committee reasonably believes
that any payee is legally incapable of giving a valid receipt and discharge for
any payment due him, the Committee may have the payment, or any part thereof,
made to the person (or persons or institution) whom it reasonably believes is
caring for or supporting the payee, unless it has received due notice of claim
therefor from a duly appointed guardian or committee of the payee. Any payment
shall be a payment from the Accounts of the payee and shall, to the extent
thereof, be a complete discharge of any liability under the Plan to the payee.

8.11 Requirement of Spousal Consent.

Notwithstanding any Beneficiary designation submitted by a Participant, any
distribution required to be made under the terms of the Plan by reason of the
death of the Participant shall be paid in full to the Participant’s surviving
spouse, unless there is no surviving spouse or the spouse consents in writing to
the beneficiary designation, acknowledging the effect of the election. Any such
spousal consent, to be valid, must be witnessed by a plan representative or a
notary public. The spousal consent requirement of this Section 8.11 shall be
waived and the Participant’s Beneficiary designation shall be made effective if
the Participant establishes to the satisfaction of the Committee that the
required consent cannot be obtained because there is no spouse or the spouse
cannot be located.

8.12 Additional Documents.

(a) The Committee or Trustee, or both, may require the execution and delivery of
such documents, papers and receipts as the Committee or Trustee may determine
necessary or appropriate in order to establish the fact of death of the deceased

 

57



--------------------------------------------------------------------------------

Participant and of the right and identity of any Beneficiary or other person or
persons claiming any benefits under this Article VIII.

(b) The Committee or the Trustee, or both, may, as a condition precedent to the
payment of death benefits hereunder, require an inheritance tax release and/or
such security as the Committee or Trustee, or both, may deem appropriate as
protection against possible liability for state or federal death taxes
attributable to any death benefits.

8.13 Company Stock Distribution.

Payment of any portion of a Participant’s Distributable Benefit held in his
Company Stock subaccount shall be paid in cash, unless the Participant elects in
writing in accordance with procedures established by the Committee that payment
shall be made in Company Stock in lieu of cash (which election may apply to a
payment to the trustee of an “eligible retirement plan” in accordance with
Section 8.8 but may not apply with respect to a withdrawal in accordance with
Section 8.6). Within a reasonable period of time prior to the date such
Participant’s Distributable Benefit is to be paid, the Committee shall notify
the Participant of his right to elect to have payment of the value of his
Company Stock subaccount made in the form of a Company Stock distribution in
lieu of a cash distribution. Upon being so notified, the Participant shall have
a reasonable time (at least thirty (30) days) in which to file a written
election to have such payment made in Company Stock. Any such election shall be
irrevocable. If a Participant fails to file a written election to receive an in
kind payment of the value of the portion of his Distributable Benefit
attributable to his Company Stock subaccount within thirty (30) days of
receiving notification, payment shall be made in cash based on the value of such
Company Stock as of the immediately following Valuation Date at the then
prevailing purchase price. Neither the Company, the Committee, nor the Trustee
shall be required to time the distribution or sale of Company Stock to
anticipate fluctuations in the purchase price.

8.14 Valuation of Accounts.

(a) For purposes of determining a Participant’s Distributable Benefit under this
Plan, the value of a Participant’s Accounts shall be determined in accordance
with rules prescribed by the Committee, subject, however, to the following
provisions:

(i) Unless the provisions of (ii) below apply, if a Participant’s employment
terminates for any reason other than death, the value of a Participant’s
Accounts shall be determined as of the Valuation Date coinciding

 

58



--------------------------------------------------------------------------------

with or next following the date on which a properly completed application for
payment or transfer of the Participant’s Distributable Benefit, and such other
forms as may be required by the Committee in order to process the distribution
or transfer, are received by the Committee.

(ii) If a Participant’s employment terminates for any reason other than death
and the Committee does not receive the Participant’s properly completed
application for the payment or transfer of the Participant’s Distributable
Benefit, and such other forms as may be required by the Committee to process the
payment or transfer, and the vested value of such Participant’s Accounts at the
applicable Valuation Date does not exceed $1,000, including that portion of the
Participant’s Distributable Benefit that is attributable to the Participant’s
Transfer/Rollover Account, or, prior to March 28, 2005, such value does not
exceed $5,000 excluding that portion of the Participant’s Distributable Benefit
that is attributable to the Participant’s Transfer/Rollover Account, then, in
either of such events, the applicable Valuation Date shall be the Valuation Date
coinciding with or next following the expiration of a reasonable period of time
after the Participant is furnished with such application and forms, including
any tax notice required under Code Section 402(f).

(ii) In the case of a Participant’s death, the value of a Participant’s Accounts
for purposes of determining the Participant’s Distributable Benefit shall be
determined as of the Valuation Date coinciding with or next following the date
on which the Committee has been furnished with all documents and information
(including but not limited to proof of death, facts demonstrating the identity
and entitlement of any Beneficiary or other payee, and any and all releases)
necessary to distribute such Participant’s Accounts.

(iii) In the case of any withdrawal or loan, the value of a Participant’s
Accounts under the Plan shall be determined as of the Valuation Date coinciding
with or next following the date on which the Participant submits a request for
such withdrawal or loan in a form satisfactory to the Committee and the
withdrawal or loan is approved.

 

59



--------------------------------------------------------------------------------

(iv) The value of a Participant’s Accounts shall be increased or decreased (as
appropriate) by any contributions, forfeitures, or distributions properly
allocable under the terms of this Plan to his Accounts that occurred on or after
the most recent Valuation Date or for any other reason were not otherwise
reflected in the valuation of his Accounts on such Valuation Date.

(b) Neither the Committee, the Company, nor the Trustee shall have any
responsibility for any increase or decrease in the value of a Participant’s
Accounts as a result of any valuation made under the terms of this Plan after
the date of his termination of employment and before the date of the
distribution of his Accounts to him. Also, neither the Committee, the Company,
nor the Trustee shall have any responsibility for failing to make any interim
valuation of a Participant’s Accounts between the date of distribution to the
Participant of his Accounts and the applicable Valuation Date, even though the
Plan assets may have been revalued in that interim for a purpose other than to
revalue the Accounts under this Plan.

8.15 Forfeitures; Repayment.

(a) Amounts forfeited in accordance with Section 8.5(d) shall be applied as soon
as practicable to reduce future Company contributions.

(b) A Participant who elects to receive a distribution pursuant to
Subsection 8.5(b) may, in the case of his reemployment as an Eligible Employee,
repay the total amount distributed and shall in such case be fully restored in
amounts forfeited in accordance with Section 8.5(d); provided, however, that no
such repayment shall be permitted unless such repayment is made prior to the
earlier of (i) the date the Participant incurs five (5) consecutive one-year
Periods of Severance and (ii) the fifth anniversary of his Employment
Commencement Date following the Period of Severance.

8.16 Loans.

(a) From time to time, the Committee may adopt procedures whereby a Participant
may borrow from his Accounts under the Plan. In no event may any amount be
borrowed by a Participant after he ceases to be an Eligible Employee. In
addition to such other requirements as may be imposed by applicable law, any
such loan shall bear a reasonable rate of interest, shall be adequately secured
by proper collateral, and shall be

 

60



--------------------------------------------------------------------------------

repaid within a specified period of time according to a written repayment
schedule that calls for substantially level amortization over the term of the
loan.

(b) In connection with the requirements set forth in Subsection (a) above, the
Committee shall establish the applicable interest rate, which shall be
reasonably equivalent to interest rates available commercially with respect to
similar loans. Without prejudice to the right of any Participant and the Trustee
to enter into other appropriate arrangements to secure repayment of a loan
pursuant to this Section 8.16, a loan to a Participant hereunder may be secured
by an interest in the Participant’s vested interest in his Accounts under this
Plan. Any loan shall by its terms require repayment within five (5) years in
substantially level payments made no less frequently than quarterly, except that
the repayment period may be up to a maximum of fifteen (15) years in the case of
a loan certified by the Participant to be used to acquire any dwelling unit
which within a reasonable time is to be used (determined at the time the loan is
made) as a principal residence of the Participant.

(c) In no event shall the principal amount of a loan hereunder, at the time the
loan is made, together with the outstanding balance of all other loans to the
Participant under this Plan, exceed the lesser of:

(i) fifty percent (50%) of the value of the Participant’s vested interest in his
Accounts under this Plan, or

(ii) fifty thousand dollars ($50,000), reduced by the highest outstanding loan
balance of the Participant from the Plan during the 1-year period ending on the
day before the date on which such loan was made.

No loan less than two thousand dollars ($2,000) will be made. Unless otherwise
determined by the Committee, no Participant may have more than one loan
outstanding under this Plan on any date.

(d) Each Participant desiring to enter into a loan arrangement pursuant to this
Section 8.16 shall apply for a loan by submitting a loan request in form
satisfactory to the Committee. The Committee shall notify the Participant within
a reasonable time whether the request is approved or denied. Upon approval of
the request by the Committee, the Participant shall enter into a loan agreement
with the Trustee. Such a Participant shall execute such further written
agreements as may be necessary or appropriate to establish a

 

61



--------------------------------------------------------------------------------

bona fide debtor-creditor relationship between such Participant and the Trustee
and to protect against the impairment of any security for said loan.

(e) Any loan made to a Participant shall be secured by a pro rata portion of his
vested investment fund subaccounts, including any Company Stock subaccount.
Repayments of a loan by a Participant shall be invested among the Participant’s
investment fund subaccounts in accordance with the Participant’s investment
election then in effect under Section 6.6(a)(i).

(f) Loans shall be repaid in accordance with the repayment schedule provided
under the terms of the loan agreement. Notwithstanding the repayment schedule
provided in a loan agreement, however, the amount of any outstanding loan shall
be due and payable on the earlier to occur of (a) the date on which distribution
is made or commences to be made of the participant’s vested interest under the
Plan or (b) the expiration of one hundred eighty (180) days following the date
the Participant ceases to be an Employee. Following a Participant’s Severance
Date, any outstanding loan amount which has become due and payable under the
foregoing rule or otherwise, and which is secured by the Participant’s vested
interest in his Accounts, shall be treated as distributed from the Plan to the
Participant.

(g) In the event a Participant fails to repay a loan in accordance with the
terms of a loan agreement, such loan shall be treated as in default. The date of
the enforcement of the security interest due to a loan in default shall be
determined by the Committee, provided no loss of principal or income shall
result due to any delay in the enforcement of the security interest due to the
default. As of the Participant’s Severance Date, the Participant’s Distributable
Benefit shall be reduced by the outstanding amount of a loan which is then in
default, including any accrued interest thereon, that is secured by the
Participant’s vested interest in his Accounts. Any reasonable costs related to
collection of a loan made hereunder shall be borne by the Participant.

(h) To the extent required to comply with the requirements of Section 401(a)(4)
of the Internal Revenue Code, loans hereunder shall be made in a uniform and
non-discriminatory manner.

 

62



--------------------------------------------------------------------------------

8.17 Special Rule for Disabled Employees.

(a) Subsection 8.17(b) shall apply to any Participant whose active performance
of services for a Participating Company has ceased by reason of disability, and
who has not subsequently resumed the active performance of such services.
Subsections 8.17(c) and (d) shall apply only to a Participant whose active
performance of services for a Participating Company ceases prior to January 1,
1989 by reason of disability, and who has not subsequently resumed the active
performance of such services.

(b) In the case of a Participant to whom this Section 8.17(b) applies, so long
as such Participant continues to receive Compensation from a Participating
Company, but in no event for longer than a period of six (6) months commencing
with the date of such Participant’s cessation of active service, such
Participant may continue to participate in this Plan in the same manner as any
other Participant.

(c) In the case of a Participant to whom this Section 8.17 applied by reason of
a disability prior to January 1, 1989 and who, on or after expiration of the
period described in Section 8.17(b) above, commences to receive payments under
the long term disability benefit coverage provided by a Participating Company
and who also is determined to be suffering from a Total and Permanent
Disability, contributions shall be made by the Participating Company pursuant to
Section 6.1(a) (relating to contributions to Participants’ Company Contributions
Accounts) with respect to the Participant’s “Compensation” as defined in
Subsection 8.17(d) below, but the Participant shall not be eligible to make any
contributions with respect to his own Compensation, and shall not be entitled to
share in any other Participating Company contributions to the Plan (including
but not limited to contributions to the Company Matching Account). Contributions
by a Participating Company pursuant to this Section 8.17(c) shall be subject to
amendment or termination of the Plan or other suspension or discontinuance of
contributions, and in any event shall cease to be made with respect to any
Participant after the earlier to occur of such Participant’s death or
termination of employment for any other reason, cessation of Total and Permanent
Disability, or attainment of age sixty-five (65).

 

63



--------------------------------------------------------------------------------

(d) In the case of a Participant to whom Section 8.17 applied by reason of a
disability prior to January 1, 1989 and who is eligible to share in
contributions of a Participating Company as provided in Subsection 8.17(c)
above, the Compensation of such Participant for a Plan Year shall be deemed to
equal the amount of Compensation which the Participant was paid (and which was
taken into account for purposes of Sections 5.1 and 6.1 hereof) immediately
before sustaining such Total and Permanent Disability, provided, however, that
such amounts shall be included in Compensation only upon the following
conditions:

(i) the Participant is not an officer, owner, or highly compensated individual
(within the meaning of such terms under Code Section 415(c)(3));

(ii) the payments to such Participant under such long term disability benefit
coverage shall be treated as “Compensation” only to the extent that such
payments do not exceed the Participant’s wage or salary rate paid immediately
before becoming disabled to an extent constituting a Total and Permanent
Disability; and

(iii) the Participant’s accounts under the Plan, to the extent attributable to
contributions made during a period of Total and Permanent Disability shall be
nonforfeitable.

(e) For purposes of this Plan, a Participant shall not be deemed to have
terminated employment prior to his ceasing to be eligible for contributions
under this Section 8.17, and upon such cessation of eligibility shall be deemed
to have terminated employment only if he did not then begin or recommence
employment for the Company or an Affiliated Company.

8.18 Election for Fully Vested Employees Transferred to Fisher-Price, Inc.

A fully vested Participant who prior to April 1, 1997 transfers employment from
the Company (or other Participating Company) to Fisher-Price, Inc. and who is
eligible to participate in the Fisher-Price, Inc. Matching Savings Plan may
elect to transfer his entire vested account balance in the Plan to the
Fisher-Price, Inc. Matching Savings Plan by filing an election form at the time
and in the manner prescribed by the Committee. The transfer must be made in cash
except that any promissory note evidencing an outstanding loan to the
Participant from the Plan

 

64



--------------------------------------------------------------------------------

may be transferred in kind. Any transferred promissory note shall thereafter be
repayable by the Participant to the Fisher-Price, Inc. Matching Savings Plan in
accordance with its terms.

8.19 Provision for Small Benefits.

Notwithstanding anything in this Article to the contrary, a Participant who
terminates employment with the Company and all Affiliated Companies shall
receive a distribution of his Distributable Benefit in a single lump sum payment
no later than sixty (60) days after the close of the Plan Year in which the
Participant’s termination of employment occurs to the extent administratively
feasible, provided that the value of such Distributable Benefit (including that
portion of the Participant’s Distributable Benefit that is attributable to the
Participant’s Transfer/Rollover Account) is equal to or less than $1,000, or for
distributions made before March 28, 2005, the value of such Distributable
Benefit (excluding that portion of the Participant’s Distributable Benefit that
is attributable to the Participant’s Transfer/Rollover Account) is equal to or
less than $5,000, determined as of the Valuation Date coincident with or
immediately preceding his termination of employment. Such distribution shall be
made directly to the Participant after withholding applicable income taxes
unless the Participant elects a direct rollover to an “eligible retirement plan”
as provided in Section 8.8.

8.20 Special Provisions Applicable to Tyco Plan Accounts.

The provisions of this Section 8.20 shall apply to the balance of a
Participant’s Tyco Before-Tax Contributions Account and Tyco Company Matching
Account (“Tyco Accounts”).

(a) While he is still an Eligible Employee, a Participant may withdraw amounts
from his Tyco Before-Tax Contributions Account to the extent that the
Participant would be permitted to make a withdrawal from his Before-Tax
Contributions Account in accordance with Section 8.6 and a Participant may
withdraw amounts from his Tyco Company Matching Account to the extent that the
Participant would be permitted to make a withdrawal from his Company Matching
Account in accordance with Section 8.6. For this purpose, a Participant shall be
deemed to have incurred a Total and Permanent Disability if because of a
physical or mental disability, he will be unable to perform the duties of his
customary position of employment (or is unable to engage in any substantial
activity) for an indefinite period which the Committee considers will be of long
continued duration.

 

65



--------------------------------------------------------------------------------

(b) A Participant may, in addition to the other forms of payment available under
Section 8.7, elect to receive distribution of any amount payable from the
Participant’s Tyco Accounts or Transfer/Rollover Account paid in the form of
either monthly, quarterly or annual installments over a fixed period of time not
to exceed the life expectancy of the Participant or the joint life and last
survivor expectancy of the Participant and the Participant’s Beneficiary. A
Beneficiary of a deceased Participant may, in addition to the other forms of
payment available under Section 8.3 or 8.4, elect to receive distribution of any
amount payable from the Participant’s Tyco Accounts or Transfer/Rollover Account
paid in the form of either monthly, quarterly or annual installments over a
fixed reasonable period of time not to exceed the life expectancy of the
Beneficiary. Any distribution made under this Section 8.20(b) shall be subject
to the limitations of Section 401 (a)(9) of the Code.

8.21 Special Provisions Applicable to PrintPaks Plan Accounts.

The provisions of this Section 8.21 shall apply to the balance of a
Participant’s PrintPaks Before-Tax Contributions Account and PrintPaks Company
Matching Account (“PrintPaks Accounts”).

(a) While he is still an Eligible Employee, a Participant may withdraw amounts
from his PrintPaks Before-Tax Contributions Account to the extent that the
Participant would be permitted to make a withdrawal from his Before-Tax
Contributions Account in accordance with Section 8.6 and a Participant may
withdraw amounts from his PrintPaks Company Matching Account to the extent that
the Participant would be permitted to make a withdrawal from his Company
Matching Account in accordance with Section 8.6. A Participant who has reached
age 55 shall also be eligible to withdraw amounts from his PrintPaks Company
Matching Account while he is an Eligible Employee to the extent otherwise
permitted by Section 8.6.

(b) A Participant may, in addition to the other forms of payment available under
Section 8.7, elect to receive distribution of any amount payable from the
Participant’s PrintPaks Accounts or Transfer/Rollover Account paid in the form
of either monthly, quarterly or annual installments over a fixed reasonable
period of time not to exceed the life expectancy of the Participant or the joint
life and last survivor expectancy of the Participant and the Participant’s
Beneficiary. A Beneficiary of a deceased

 

66



--------------------------------------------------------------------------------

Participant may, in addition to the other forms of payment available under
Section 8.3 or 8.4, elect to receive distribution of any amount payable from the
Participant’s PrintPaks Account or Transfer/Rollover Account paid in the form of
either monthly, quarterly or annual installments over a fixed reasonable period
of time not to exceed the life expectancy of the Beneficiary. Any distribution
made under this Section 8.21(b) shall be subject to the limitations of
Section 401(a)(9) of the Code.

8.22 Special Provisions Applicable to Fort Wayne Plan Accounts.

With respect to the balance of a Participant’s Fort Wayne Plan Before-Tax
Contributions Account, Fort Wayne Plan Company Matching Account and Fort Wayne
Plan Nonelective Account (“Fort Wayne Plan Accounts”), while the Participant is
still an Eligible Employee, a Participant may withdraw amounts from his Fort
Wayne Plan Before-Tax Contributions Account to the extent that the Participant
would be permitted to make a withdrawal from his Before-Tax Contributions
Account in accordance with Section 8.6 and a Participant may withdraw amounts
from his Fort Wayne Plan Company Matching Account to the extent that the
Participant would be permitted to make a withdrawal from his Company Matching
Account in accordance with Section 8.6.

8.23 Special Provisions Applicable to Pleasant Plan Nonelective Account.

With respect to the balance of a Participant’s Pleasant Plan Nonelective
Account, while the Participant is still an Eligible Employee, a Participant may
withdraw amounts from his Pleasant Plan Nonelective Account to the extent that
the Participant would be permitted to make a withdrawal from his Company
Matching Account in accordance with Section 8.6.

ARTICLE IX

OPERATION AND ADMINISTRATION OF THE PLAN

9.1 Plan Administration.

(a) Authority to control and manage the operation and administration of the Plan
shall be vested in a committee (“Committee”) as provided in this Article IX.

(b) The members of the Committee shall be appointed by the Governance Committee
and shall hold office until resignation, death or removal by the Governance
Committee.

 

67



--------------------------------------------------------------------------------

(c) For purposes of ERISA Section 402(a), the members of the Committee shall be
named fiduciaries of this Plan.

(d) The Secretary of the Committee shall cause to be attached to the copy of the
Plan maintained in the office of the Committee for the purpose of inspection an
accurate schedule listing the names of all persons from time to time serving as
the members of the Committee.

(e) Notwithstanding the foregoing, a Trustee with whom Plan assets have been
placed in trust or an Investment Manager appointed pursuant to Section 9.3 may
be granted exclusive authority and discretion to manage and control all or any
portion of the assets of the Plan.

9.2 Committee Powers.

The Committee shall have all powers and discretion necessary to provide overall
guidance with respect to the maintenance and administration of the Plan and
control its operations. In addition to any powers and authority conferred on the
Committee elsewhere in the Plan or by law, the Committee shall have, by way of
illustration but not by way of limitation, the following powers and authority:

(a) To allocate fiduciary responsibilities (other than trustee responsibilities)
among the Committee members and to designate one or more other persons to carry
out fiduciary responsibilities (other than trustee responsibilities). However,
no allocation or delegation under this Section 9.2(a) shall be effective until
the person or persons to whom the responsibilities have been allocated or
delegated agree to assume the responsibilities. The term “trustee
responsibilities” as used herein shall have the meaning set forth in
Section 405(c) of ERISA. The preceding provisions of this Section 9.2(a) shall
not limit the authority of the Committee to appoint one or more Investment
Managers in accordance with Section 9.3.

(b) To designate agents to carry out responsibilities relating to the Plan,
other than fiduciary responsibilities.

(c) To employ such legal, actuarial, medical, accounting, clerical and other
assistance as it may deem appropriate in carrying out the provisions of this
Plan, including one or more persons to render advice with regard to any
responsibility any members of the Committee or any other fiduciary may have
under the Plan.

 

68



--------------------------------------------------------------------------------

(d) To review and approve the appointment and removal of Trustees, Custodians
and Investment Managers for the Plan.

(e) To establish rules and regulations from time to time for the conduct of the
Committee’s business and the administration and effectuation of this Plan.

(f) To administer, interpret, construe and apply this Plan in its discretion and
to decide all questions which may arise or which may be raised under this Plan
by any Employee, Participant, former Participant, Beneficiary or other person
whatsoever, including but not limited to all questions relating to eligibility
to participate in the Plan, the amount of service of any Participant, and the
amount of benefits to which any Participant or his Beneficiary may be entitled
by reason of his service prior to or after the Effective Date hereof.

(g) To determine the manner in which the assets of this Plan, or any part
thereof, shall be disbursed.

(h) To direct the Trustee, in writing, from time to time, to invest and reinvest
the Trust Fund, or any part thereof, or to purchase, exchange, or lease any
property, real or personal, which the Committee may designate. This shall
include the right to direct the investment of all or any part of the Trust in
any one security or any one type of securities permitted hereunder. Among the
securities which the Committee may direct the Trustee to purchase are “employer
securities” as defined in Code Section 409(1) or any successor statute thereto.

(i) To take such action as is necessary to have the Plan comply with
Section 414(u) of the Code (regarding the reemployment of military veterans),
and in such regard, and notwithstanding any provision of the Plan to the
contrary, contributions, benefits and service credit with respect to qualified
military service will be provided no less favorably than is required by
Section 414(u) of the Code.

(j) To adopt and implement such rules regarding a Participant’s ability to
direct the investment, reinvestment and transfer of his Account among the
investment alternatives available under the Plan, including but not limited to
restricting the frequency or timing of trades in or out of one or more
investment alternatives by a Participant, to the extent the Committee deems
necessary or appropriate to limit or prevent harm to other Participant Accounts,
to comply with the policies and procedures of the investment

 

69



--------------------------------------------------------------------------------

alternatives, to ensure that the Plan and Participant transactions thereunder
are administered in compliance with applicable laws (including insider trading,
market timing and related rules) or to otherwise provide for the efficient and
effective administration of the Plan.

(k) To establish rules and procedures relating to Participant elections under
the Plan, including Compensation reduction elections under Article V,
distributions elections under Article VIII and investment elections under
Article IV, and the Committee in its discretion may employ one or more persons
or entities to provide advice or other assistance to Participants in making
their said investment elections.

(l) To ensure that contributions (and the allocations thereof) do not exceed the
limitations thereon set forth in the Plan.

(m) To authorize all disbursements by the Trustee except for the ordinary
expenses of administration of the Trust.

(n) To take such action as it deems necessary and administratively feasible,
including the prosecution of lawsuits, to collect from any Participant,
Beneficiary or other person or entity (including without limitation the estate
or heirs of a deceased Participant) any erroneous benefit payments or other
amounts paid by the Plan in excess of the benefits provided for in the Plan.

(o) With respect to any Participant who is or may become subject to the
reporting and short-swing profit recovery provisions of Section 16 of the
Securities Exchange Act of 1934, to take any action necessary or appropriate to
ensure that any transaction with respect to the portion of the Participant’s
Accounts invested in Common Stock complies with all applicable conditions of
Rule 16b-3 promulgated under Section 16 (or its successor), including modifying
or limiting the Participant’s elections under the Plan that directly or
indirectly affect Account investments or other transactions in Common Stock.

(p) To modify or supplement any Plan accounting method, practice or procedure,
make any adjustments to Accounts, authorize special contributions, or modify or
supplement any other aspect of the operation or administration of the Plan in
such manner and to such extent consistent with and permitted by the Act and the
Code that the Committee deems necessary or appropriate to correct errors and
mistakes, to effect

 

70



--------------------------------------------------------------------------------

proper and equitable Account adjustments or otherwise to ensure the proper and
appropriate administration and operations of the Plan.

Any action taken in good faith by the Committee in the exercise of authority
conferred upon it by this Plan shall be conclusive and binding upon the
Participants and their Beneficiaries. All discretionary powers conferred upon
the Committee shall be absolute.

9.3 Investment Manager.

(a) The Committee, by action reflected in the minutes thereof, may appoint one
or more Investment Managers, as defined in Section 3(38) of ERISA, to manage all
or a portion of the assets of the Plan.

(b) An Investment Manager shall discharge its duties in accordance with
applicable law and in particular in accordance with Section 404(a)(1) of ERISA.

(c) An Investment Manager, when appointed, shall have full power to manage the
assets of the Plan for which it has responsibility, and neither the Company nor
the Committee shall thereafter have any responsibility for the management of
those assets.

(d) The Committee shall monitor the performance of any Investment Manager.

9.4 Periodic Review.

(a) If deemed appropriate by the Committee, the Committee shall adopt an
investment policy statement for the investment and reinvestment of the assets of
the Plan.

(b) All actions taken by the Committee with respect to the investment policy of
the Plan, including the reasons therefor, shall be fully reflected in the
minutes of the Committee.

9.5 Committee Procedure.

(a) A majority of the members of the Committee as constituted at any time shall
constitute a quorum, and any action by a majority of the members present at any
meeting, or authorized by a majority of the members in writing without a
meeting, shall constitute the action of the Committee.

(b) The Committee may designate certain of its members as authorized to execute
any document or documents on behalf of the Committee, in which event the
Committee shall notify the Trustee of this action and the name or names of the
designated

 

71



--------------------------------------------------------------------------------

members. The Trustee, Company, Participants, Beneficiaries, and any other party
dealing with the Committee may accept and rely upon any document executed by the
designated members as representing action by the Committee until the Committee
shall file with the Trustee a written revocation of the authorization of the
designated members.

9.6 Compensation of Committee.

(a) Members of the Committee shall serve without compensation unless the Board
of Directors shall otherwise determine. However, in no event shall any member of
the Committee who is an Employee receive compensation from the Plan for his
services as a member of the Committee.

(b) All members shall be reimbursed for any necessary or appropriate
expenditures incurred in the discharge of duties as members of the Committee.

(c) The compensation or fees, as the case may be, of all officers, agents,
counsel, the Trustee, or other persons retained or employed by the Committee
shall be fixed by the Committee.

9.7 Resignation and Removal of Members.

Any member of the Committee may resign at any time by giving written notice to
the other members and to the Governance Committee effective as therein stated.
Any member of the Committee may, at any time, be removed by the Governance
Committee.

9.8 Appointment of Successors.

(a) Upon the death, resignation, or removal of any Committee member, the
Governance Committee may appoint a successor.

(b) Notice of appointment of a successor member shall be given in writing to the
Trustee and to the members of the Committee.

(c) Upon termination, for any reason, of a Committee member’s status as a member
of the Committee, the member’s status as a Named Fiduciary shall concurrently be
terminated, and upon the appointment of a successor Committee member the
successor shall assume the status of a Named Fiduciary as provided in
Section 9.1.

9.9 Records.

(a) The Committee shall keep a record of all its proceedings and shall keep, or
cause to be kept, all such books, accounts, records, or other data as may be
necessary or

 

72



--------------------------------------------------------------------------------

advisable in its judgment for the administration of the Plan and to properly
reflect the affairs thereof.

(b) However, nothing in this Section 9.9 shall require the Committee or any
member thereof to perform any act which, pursuant to law or the provisions of
this Plan, is the responsibility of the Plan Administrator, nor shall this
Section relieve the Plan Administrator from such responsibility.

9.10 Reliance Upon Documents and Opinions.

(a) The members of the Committee, the Board of Directors, the Governance
Committee, the Company and any person delegated under the provisions hereof to
carry out any fiduciary responsibilities under the Plan (“delegated fiduciary”),
shall be entitled to rely upon any tables, valuations, computations, estimates,
certificates and reports furnished by any consultant, or firm or corporation
which employs one or more consultants, upon any opinions furnished by legal
counsel, and upon any reports furnished by the Trustee. The members of the
Committee, the Board of Directors, the Governance Committee, the Company and any
delegated fiduciary shall be fully protected and shall not be liable in any
manner whatsoever for anything done or action taken or suffered in reliance upon
any such consultant or firm or corporation which employs one or more
consultants, Trustee, or counsel.

(b) Any and all such things done or actions taken or suffered by the Committee,
the Board of Directors, the Governance Committee, the Company and any delegated
fiduciary shall be conclusive and binding on all Employees, Participants,
Beneficiaries, and any other persons whomsoever, except as otherwise provided by
law.

(c) The Committee and any delegated fiduciary may, but are not required to, rely
upon all records of the Company with respect to any matter or thing whatsoever,
and may likewise treat those records as conclusive with respect to all
Employees, Participants, Beneficiaries, and any other persons whomsoever, except
as otherwise provided by law.

9.11 Requirement of Proof.

The Committee or the Company may require satisfactory proof of any matter under
this Plan from or with respect to any Employee, Participant, or Beneficiary, and
no person shall

 

73



--------------------------------------------------------------------------------

acquire any rights or be entitled to receive any benefits under this Plan until
the required proof shall be furnished.

9.12 Reliance on Committee Memorandum.

Any person dealing with the Committee may rely on and shall be fully protected
in relying on a certificate or memorandum in writing signed by any Committee
member or other person so authorized, or by the majority of the members of the
Committee, as constituted as of the date of the certificate or memorandum, as
evidence of any action taken or resolution adopted by the Committee.

9.13 Multiple Fiduciary Capacity.

Any person or group of persons may serve in more than one fiduciary capacity
with respect to the Plan.

9.14 Limitation on Liability.

(a) Except as provided in Part 4 of Title I of ERISA, no person shall be subject
to any liability with respect to his duties under the Plan unless he acts
fraudulently or in bad faith.

(b) No person shall be liable for any breach of fiduciary responsibility
resulting from the act or omission of any other fiduciary or any person to whom
fiduciary responsibilities have been allocated or delegated, except as provided
in Part 4 of Title I of ERISA.

(c) No action or responsibility shall be deemed to be a fiduciary action or
responsibility except to the extent required by ERISA.

9.15 Indemnification.

(a) To the extent permitted by law, the Company shall indemnify each member of
the Board of Directors, the Governance Committee and the Committee, and any
other Employee of the Company with duties under the Plan, against expenses
(including any amount paid in settlement) reasonably incurred by him in
connection with any claims against him by reason of his conduct in the
performance of his duties under the Plan, except in relation to matters as to
which he acted fraudulently or in bad faith in the performance of such duties.
The preceding right of indemnification shall pass to the estate of such a
person.

 

74



--------------------------------------------------------------------------------

(b) The preceding right of indemnification shall be in addition to any other
right to which the Board member or Committee member or other person may be
entitled as a matter of law or otherwise.

9.16 Allocation of Fiduciary Responsibility.

(a) Part 4 of Title I of ERISA permits the division, allocation and delegation
between Plan fiduciaries of the fiduciary responsibilities owed to the Plan
Participants. Under this concept, each fiduciary, including a Named Fiduciary,
is accountable only for his own functions, except to the extent of his
co-fiduciary liability under Section 405 of ERISA.

(b) Under the preceding provisions of this Article IX, the day-to-day
operational, administrative and investment aspects of the Plan have been
delegated to the Committee. Except to the extent expressly provided to the
contrary in the Plan document, the responsibilities delegated to the Committee
include, by way of illustration but not by way of limitation, such matters as:

(i) Satisfying accounting and auditing requirements;

(ii) Satisfying insurance and bonding requirements;

(iii) Administering the Plan’s claims and procedure; and

(iv) Appointing Investment Managers.

9.17 Bonding.

(a) Except as is prescribed by the Board of Directors, as provided in
Section 412 of ERISA, or as may be required under any other applicable law, no
bond or other security shall be required by any member of the Committee, or any
other fiduciary under this Plan.

(b) Notwithstanding the foregoing, for purposes of satisfying its indemnity
obligations under Section 9.15, the Company may (but need not) purchase and pay
premiums for one or more policies of insurance. However, this insurance shall
not release the Company of its liability under the indemnification provisions.

9.18 Prohibition Against Certain Actions.

(a) To the extent prohibited by law, in administering this Plan the Committee
shall not discriminate in favor of any class of Employees and particularly it
shall not

 

75



--------------------------------------------------------------------------------

discriminate in favor of highly compensated Employees, or Employees who are
officers or shareholders of the Company.

(b) The Committee shall not cause the Plan to engage in any transaction that
constitutes a nonexempt prohibited transaction under Section 4975(c) of the Code
or Section 406(a) of ERISA.

(c) All individuals who are fiduciaries with respect to the Plan (as defined in
Section 3(21) of ERISA) shall discharge their fiduciary duties in accordance
with applicable law, and in particular, in accordance with the standards of
conduct contained in Section 404 of ERISA.

9.19 Plan Expenses.

(a) All expenses incurred in the establishment, administration and operation of
the Plan, including but not limited to the expenses incurred by the members of
the Committee in exercising their duties, shall be charged to the Trust Fund and
allocated to Participants Accounts as determined by the Committee, but shall be
paid by the Company if not paid by the Trust Fund.

(b) Notwithstanding the foregoing, the cost of interest and normal brokerage
charges which are included in the cost of securities purchased by the Trust Fund
(or charged to proceeds in the case of sales) or other charges relating to
specific assets of the Plan shall be charged and allocated in a fair and
equitable manner to the Accounts to which the securities (or other assets) are
allocated.

ARTICLE X

SPECIAL PROVISIONS

CONCERNING COMPANY STOCK

EFFECTIVE AS OF OCTOBER 1, 1992

10.1 Securities Transactions.

Subject to the limitations of Section 6.6(a)(iv), the Trustee shall acquire
Company Stock in the open market or from the Company or any other person,
including a party in interest, pursuant to a Participant’s election to invest
any Company contributions on his behalf (including Before-Tax Contributions), or
Participant After-Tax Contributions, in the Company Stock alternative
established by the Committee in accordance with Section 6.6, or to transfer
amounts held in other investment alternatives to such Company Stock alternative.
No commission will be

 

76



--------------------------------------------------------------------------------

paid in connection with the Trustee’s acquisition of Company Stock from a party
in interest. Pending acquisition of Company Stock and pursuant to a
Participant’s investment election, elected amounts shall be allocated to the
Participant’s Company Stock subaccount in cash and may be invested in any
short-term interest fund of the Trustee. Neither the Company, nor the Committee,
nor any Trustee have any responsibility or duty to time any transaction
involving Company Stock in order to anticipate market conditions or changes in
Company Stock value. Neither the Company, nor the Committee nor any Trustee have
any responsibility or duty to sell Company Stock held in the Trust Fund in order
to maximize return or minimize loss.

10.2 Valuation of Company Securities.

When it is necessary to value Company Stock held by the Plan, the value will be
the current fair market value of the Company Stock, determined in accordance
with applicable legal requirements.

If the Company Stock is publicly traded, fair market value will be based on the
most recent closing price in public trading, as reported in The Wall Street
Journal or any other publication of general circulation designated by the
Committee, unless another method of valuation is required by the standards
applicable to prudent fiduciaries.

If the Company Stock cannot be valued on the basis of its closing price in
recent public trading, fair market value will be determined by the Company in
good faith based on all relevant factors for determining the fair market value
of securities. Relevant factors include an independent appraisal by a person who
customarily makes such appraisals, if an appraisal of the fair market value of
the Company Stock as of the relevant date was obtained.

In the case of a transaction between the Plan and a party in interest, the fair
market value of the Company Stock must be determined as of the date of the
transaction rather than as of some other Valuation Date occurring before or
after the transaction. In other cases, the fair market value of the Company
Stock will be determined as of the most recent Valuation Date.

10.3 Allocation of Stock Dividends and Splits.

Company Stock received by the Trust as a result of a Company Stock split or
Company Stock dividend on Company Stock held in Participants’ Accounts will be
allocated as of the Valuation Date coincident with or following the date of such
split or dividend, to each Participant who has such an Account. The amount
allocated will bear substantially the same proportion to the total number of
shares received as the number of shares in the Participant’s

 

77



--------------------------------------------------------------------------------

Account bears to the total number of shares allocated to such Accounts of all
Participants immediately before the allocation. The shares will be allocated to
the nearest thousandth of a share.

10.4 Reinvestment of Dividends.

Upon direction of the Committee, cash dividends may be reinvested as soon as
practicable by the Trustee in shares of Company Stock for Participants’
Accounts. Cash dividends may be reinvested in Company Stock purchased as
provided in Section 10.1 or purchased from the Accounts of Participants who
receive cash distributions of a fractional share or a fractional interest
therein.

10.5 Voting of Company Stock.

The Trustee shall have no discretion or authority to vote Company Stock held in
the Trust on any matter presented for a vote by the stockholders of the Company
except in accordance with timely directions received by the Trustee from
Participants, unless otherwise required by applicable law.

(a) Each Participant shall be entitled to direct the Trustee as to the voting of
all Company Stock allocated and credited to his Account.

(b) All Participants entitled to direct such voting shall be notified by the
Company, pursuant to its normal communications with shareholders, of each
occasion for the exercise of such voting rights within a reasonable time before
such rights are to be exercised. Such notification shall include all information
distributed to shareholders either by the Company or any other party regarding
the exercise of such rights. If a Participant shall fail to direct the Trustee
as to the exercise of voting rights arising under any Company Stock credited to
his Accounts, or if any Company Stock held in the Plan has not been allocated to
Participants’ Accounts, the Trustee shall not be required to vote such Company
Stock except as otherwise required by applicable law. The Trustee shall maintain
confidentiality with respect to the voting directions of all Participants.

(c) Each Participant shall be a Named Fiduciary (as that term is defined in
ERISA Section 402(a)(2)) with respect to Company Stock for which he has the
right to direct the voting under the Plan but solely for the purpose of
exercising voting rights pursuant to this Section 10.5.

 

78



--------------------------------------------------------------------------------

10.6 Confidentiality Procedures.

The Committee shall establish procedures intended to ensure the confidentiality
of information relating to Participant transactions involving Company Stock,
including the exercise of voting, tender and similar rights. The Committee shall
also be responsible for ensuring the adequacy of the confidentiality procedures
and monitoring compliance with such procedures. The Committee may, in its sole
discretion, appoint an independent fiduciary to carry out any activities that it
determines involve a potential for undue Company influence on Participants with
respect to the exercise of their rights as shareholders.

10.7 Securities Law Limitation.

Neither the Committee nor the Trustee shall be required to engage in any
transaction, including, without limitation, directing the purchase or sale of
Company Stock, which it determines in its sole discretion might tend to subject
itself, its members, the Plan, the Company, or any Participant or Beneficiary to
a liability under federal or state securities laws.

ARTICLE XI

MERGER OF COMPANY; MERGER OF PLAN

11.1 Effect of Reorganization or Transfer of Assets.

In the event of a consolidation, merger, sale, liquidation, or other transfer of
the operating assets of the Company to any other company, the ultimate successor
or successors to the business of the Company shall automatically be deemed to
have elected to continue this Plan in full force and effect, in the same manner
as if the Plan had been adopted by resolution of its board of directors, unless
the successor(s), by resolution of its board of directors, shall elect not to so
continue this Plan in effect, in which case the Plan shall automatically be
deemed terminated as of the applicable effective date set forth in the board
resolution.

11.2 Merger Restriction.

Notwithstanding any other provision in this Article, this Plan shall not in
whole or in part merge or consolidate with, or transfer its assets or
liabilities to any other plan unless each affected Participant in this Plan
would receive a benefit immediately after the merger, consolidation, or transfer
(if the Plan then terminated) which is equal to or greater than the benefit he
would have been entitled to receive immediately before the merger,
consolidation, or transfer (if the Plan had then terminated).

 

79



--------------------------------------------------------------------------------

ARTICLE XII

PLAN TERMINATION AND

DISCONTINUANCE OF CONTRIBUTIONS

12.1 Plan Termination.

(a)   (i) Subject to the following provisions of this Section 12.1, the Company
may terminate the Plan and the Trust Agreements at any time, following
authorization from the Board of Directors or any committee delegated such
authority by the Board, by an instrument in writing executed in the name of the
Company by an officer or officers duly authorized to execute such an instrument,
and delivered to the Trustee.

(ii) The Plan and Trust Agreements may terminate if the Company merges into any
other corporation, if as the result of the merger the entity of the Company
ceases, and the Plan is terminated pursuant to the rules of Section 11.1.

(b) Upon and after the effective date of the termination, the Company shall not
make any further contributions under the Plan and no contributions need be made
by the Company applicable to the Plan year in which the termination occurs,
except as may otherwise be required by law.

(c) The rights of all affected Participants to benefits accrued to the date of
termination of the Plan, to the extent funded as of the date of termination,
shall automatically become vested as of that date.

12.2 Discontinuance of Contributions.

(a) In the event the Company decides it is impossible or inadvisable for
business reasons to continue to make contributions under the Plan, the Company
by resolution of the Board of Directors or any committee delegated such
authority by the Board of Directors, may discontinue contributions to the Plan.
Upon and after the effective date of this discontinuance, no Participating
Company or Participant shall make any further contributions under the Plan and
no contributions need to be made by a Participating Company with respect to the
Plan Year in which the discontinuance occurs, except as may otherwise be
required by law. A Participant shall be released from any salary reduction
agreement under the Plan as of the effective date of a discontinuance of
contributions.

 

80



--------------------------------------------------------------------------------

(b) The discontinuance of contributions on the part of the Company shall not
terminate the Plan as to the funds and assets then held by the Trustee, or
operate to accelerate any payments of distributions to or for the benefit of
Participants or Beneficiaries, and the Trustee shall continue to administer the
Trust Fund in accordance with the provisions of the Plan until all of the
obligations under the Plan shall have been discharged and satisfied.

(c) However, if this discontinuance of contributions shall cause the Plan to
lose its status as a qualified plan under Code Section 401(a), the Plan shall be
terminated in accordance with the provisions of this Article XII.

(d) On and after the effective date of a discontinuance of contributions, the
rights of all affected Participants to benefits accrued to that date, to the
extent funded as of that date, shall automatically become fully vested as of
that date.

12.3 Rights of Participants.

In the event of the termination of the Plan, for any cause whatsoever, all
assets of the Plan, after payment of expenses, shall be used for the exclusive
benefit of Participants and their Beneficiaries and no part thereof shall be
returned to the Company, except as provided in Section 6.7 of this Plan.

12.4 Trustee’s Duties on Termination.

(a) On or before the effective date of termination of this Plan, the Trustee
shall proceed as soon as possible, but in any event within six months from the
effective date, to reduce all of the assets of the Trust Fund to cash and other
securities in such proportions as the Committee shall determine (after approval
by the Internal Revenue Service, if necessary or desirable, with respect to any
portion of the assets of the Trust Fund held in common stock or securities of
the Company).

(b) After first deducting the estimated expenses for liquidation and
distribution chargeable to the Trust Fund, and after setting aside a reasonable
reserve for expenses and liabilities (absolute or contingent) of the Trust, the
Committee shall make required allocations of items of income and expense to the
Accounts.

(c) Following these allocations, the Trustee shall promptly, after receipt of
appropriate instructions from the Committee, distribute in accordance with
Section 8.7 to

 

81



--------------------------------------------------------------------------------

each former Participant in Company Stock or cash an amount equal to the amount
credited to his Accounts as of the date of completion of the liquidation.

(d) The Trustee and the Committee shall continue to function as such for such
period of time as may be necessary for the winding up of this Plan and for the
making of distributions in accordance with the provisions of this Plan.

(e) Notwithstanding the foregoing, distributions to Participants upon Plan
termination in accordance with this Section 12.4 shall only be made if a
“successor plan,” within the meaning of regulations under Code
Section 401(k)(10), is not established. In the event a “successor plan” is
established prior to or subsequent to the termination of the Plan, the Committee
shall direct the Trustee to continue to hold any assets of the Trust Fund not
payable upon the termination until such assets may, at the direction of the
Committee, be transferred to and held in the successor plan until distributable
under the terms of that successor plan.

12.5 Partial Termination.

(a) In the event of a partial termination of the Plan within the meaning of Code
Section 411(d)(3), the interests of affected Participants in the Trust Fund, as
of the date of the partial termination, shall become nonforfeitable as of that
date.

(b) That portion of the assets of the Plan affected by the partial termination
shall be used exclusively for the benefit of the affected Participants and their
Beneficiaries, and no part thereof shall otherwise be applied.

(c) With respect to Plan assets and Participants affected by a partial
termination, the Committee and the Trustee shall follow the same procedures and
take the same actions prescribed in this Article XII in the case of a total
termination of the Plan.

12.6 Failure to Contribute.

The failure of a Participating Company to contribute to the Trust in any year,
if contributions are not required under the Plan for that year, shall not
constitute a complete discontinuance of contributions to the Plan.

 

82



--------------------------------------------------------------------------------

ARTICLE XIII

APPLICATION FOR BENEFITS

13.1 Application for Benefits.

The Committee may require any person claiming benefits under the Plan to submit
an application therefor, together with such documents and information as the
Committee may require. In the case of any person suffering from a disability
which prevents the claimant from making personal application for benefits, the
Committee may, in its discretion, permit another person acting on his behalf to
submit the application.

13.2 Action on Application.

(a) Within ninety days following receipt of an application and all necessary
documents and information, the Committee’s authorized delegate reviewing the
claim shall furnish the claimant with written notice of the decision rendered
with respect to the application.

(b) In the case of a denial of the claimant’s application, the written notice
shall set forth:

(i) The specific reasons for the denial, with reference to the Plan provisions
upon which the denial is based;

(ii) A description of any additional information or material necessary for
perfection of the application (together with an explanation why the material or
information is necessary); and

(iii) An explanation of the Plan’s claim review procedure and the claimants
right to bring civil action under federal law following a denial on appeal.

(c) A claimant who wishes to contest the denial of his application for benefits
or to contest the amount of benefits payable to him shall follow the procedures
for an appeal of benefits as set forth in Section 13.3 below, and shall exhaust
such administrative procedures prior to seeking any other form of relief.

13.3 Appeals.

(a)    (i) A claimant who does not agree with the decision rendered with respect
to his application may appeal the decision to the Committee.

 

83



--------------------------------------------------------------------------------

(ii) The appeal shall be made, in writing, within sixty days after the date of
notice of the decision with respect to the application.

(iii) If the application has neither been approved nor denied within the ninety
day period provided in Section 13.2 above, then the appeal shall be made within
sixty days after the expiration of the ninety day period.

(b) The claimant may request that his application be given full and fair review
by the Committee. The claimant may review all pertinent documents and submit
issues and comments in writing in connection with the appeal.

(c) The decision of the Committee shall be made promptly, and not later than
sixty days after the Committee’s receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered as soon as possible, but not later than one hundred
twenty days after receipt of a request for review.

(d) The decision on review shall be in writing and shall include specific
reasons for the decision, written in a manner calculated to be understood by the
claimant with specific reference to the pertinent Plan provisions upon which the
decision is based and shall include a statement that the claimant is entitled to
receive upon request and free of charge, reasonable access to, or copies of, all
documents, records or other information relevant to the Committee’s decision and
a statement of the claimant’s right to bring civil action.

ARTICLE XIV

LIMITATIONS ON CONTRIBUTIONS

14.1 General Rule.

(a) Except to the extent permitted under Section 5.2(d) of the Plan and
Section 414(v) of the Code, the total Annual Additions under this Plan to a
Participant’s Plan Accounts shall not exceed the lesser of:

(i) Forty Thousand Dollars ($40,000) (as adjusted for increases in the
cost-of-living under Section 415(d) of the Code), or

(ii) one hundred percent (100%) of the Participant’s total Compensation from the
Company and any Affiliated Companies for the

 

84



--------------------------------------------------------------------------------

year, excluding amounts otherwise treated as Annual Additions under
Section 14.2.

The limitation in Section 14.1(a)(ii) shall not apply to any contribution for
medical benefits after separation from Service (within the meaning of
Section 401(h) or Section 419A(f)(2) of the Code) which is otherwise treated as
an Annual Addition.

(b) For purposes of this Article XIV, the Company has elected a “Limitation
Year” corresponding to the Plan Year.

14.2 Annual Additions.

For purposes of Section 14.1, the term “Annual Additions” shall mean, for any
Limitation Year, the sum of:

(a) the amount credited to the Participant’s Accounts from Company contributions
for such Limitation Year;

(b) any Employee contributions for the Limitation Year; and

(c) any amounts described in Section 415(1)(1) or 419(A)(d)(2) of the Code.

14.3 Other Defined Contribution Plans.

If the Company or an Affiliated Company is contributing to any other defined
contribution plan (as defined in Section 415(k) of the Code) for its Employees,
some or all of whom may be Participants in this Plan, then contributions to the
other plan shall be aggregated with contributions under this Plan for the
purposes of applying the limitations of Section 14.1.

14.4 Adjustments for Excess Annual Additions.

In general, the amount of excess for any Limitation Year under this Plan and any
other defined contribution plan (as defined in Code Section 414(i)) or defined
benefit plan (as defined in Code Section 414(j)) maintained by the Company or an
Affiliated Company will be determined so as to avoid Annual Additions in excess
of the limitations set forth in Sections 14.1 through 14.3. However, if as a
result of an administrative error, the Annual Additions to a Participant’s
Accounts under this Plan (after giving effect to the maximum permissible
adjustments under the other plans) would exceed the applicable limitations
described in Sections 14.1 through 14.3, the excess amount shall be subject to
this Section 14.4.

(a) If the Participant made any after-tax contributions to this or any other
defined contribution plan that is maintained by the Company or an Affiliated
Company,

 

85



--------------------------------------------------------------------------------

which after-tax contributions were not matched by matching contributions, within
the meaning of Code Section 401(m), such after-tax contributions and any
earnings thereon shall be returned to the Participant to the extent of any
excess Annual Additions.

(b) If excess Annual Additions remain after the application of the above rule,
if the Participant made any Before-Tax Contributions for the Plan Year to this
or any other defined contribution plan that is maintained by the Company or an
Affiliated Company, which Before-Tax Contributions were not matched by matching
contributions, within the meaning of Code Section 401(m), Before-Tax
Contributions and any earnings thereon shall be returned to the Participant to
the extent of any excess Annual Additions.

(c) If excess Annual Additions remain after the application of the above rule,
if the Participant made any after-tax contributions for the Plan Year to this or
any other defined contribution plan that is maintained by the Company or an
Affiliated Company, which after-tax contributions were matched by matching
contributions, within the meaning of Code Section 401(m), any such after-tax
contributions and any earnings thereon shall be returned to the Participant and
any matching contributions attributable thereto shall be reduced to the extent
necessary to eliminate any remaining excess Annual Additions.

(d) If excess Annual Additions remain after the application of the above rule,
if the Participant made any Before-Tax Contributions for the Plan Year to this
or any other defined contribution plan that is maintained by the Company or an
Affiliated Company, which Before-Tax Contributions were matched by matching
contributions, within the meaning of Code Section 401(m), any such Before-Tax
Contributions and any earnings thereon shall be returned to the Participant and
any matching contributions attributable thereto shall be reduced to the extent
necessary to eliminate any remaining excess Annual Additions.

(e) If excess Annual Additions remain after the application of the above rule,
any other Company contributions for the Plan Year shall be reduced to the extent
necessary to eliminate any remaining excess Annual Additions.

14.5 Disposition of Excess Amounts.

Any excess amounts contributed by a Participating Company on behalf of a
Participant for any Plan Year (other than Before-Tax Contributions) shall be
held unallocated in a suspense

 

86



--------------------------------------------------------------------------------

account for the Plan Year and applied, to the extent possible, first to reduce
the Participating Company contributions for the Plan Year, and next, to reduce
the Participating Company contributions for the succeeding Plan Year, or Years,
if necessary. No investment gains or losses shall be allocated to a suspense
account.

14.6 Affiliated Company.

For purposes of this Article XIV, the status of an entity as an Affiliated
Company shall be determined by reference to the percentage tests set forth in
Code Section 415(h).

ARTICLE XV

RESTRICTION ON ALIENATION

15.1 General Restrictions Against Alienation.

(a) The interest of any Participant or Beneficiary in the income, benefits,
payments, claims or rights hereunder, or in the Trust Fund shall not in any
event be subject to sale, assignment, hypothecation, or transfer. Each
Participant and Beneficiary is prohibited from anticipating, encumbering,
assigning, or in any manner alienating his or her interest under the Trust Fund,
and is without power to do so, except as may otherwise be provided for in the
Trust Agreement. The interest of any Participant or Beneficiary shall not be
liable or subject to his debts, liabilities or obligations, now contracted, or
which may be subsequently contracted. The interest of any Participant or
Beneficiary shall be free from all claims, liabilities, bankruptcy proceedings,
or other legal process now or hereafter incurred or arising; and the interest or
any part thereof, shall not be subject to any judgment rendered against the
Participant or Beneficiary.

(b) In the event any person attempts to take any action contrary to this Article
XV, that action shall not be effective, and all Participants and their
Beneficiaries, may disregard that action and shall not suffer any liability for
any disregard of that action, and shall be reimbursed on demand out of the Trust
Fund for the amount of any loss, cost or expense incurred as a result of
disregarding or of acting in disregard of that action.

(c) The preceding provisions of this Section 15.1 shall be interpreted and
applied by the Committee in accordance with the requirements of Code
Section 401(a)(13) as construed and interpreted by authoritative judicial and
administrative rulings and regulations.

 

87



--------------------------------------------------------------------------------

(d) The provisions of Subsections 15.1(a) and 15.1(b) are expressly subject to
qualified domestic relations orders, as provided in Code Section 401(a)(13)(B).

15.2 Nonconforming Distributions Under Court Order.

(a) In the event that a court with jurisdiction over the Plan and the Trust Fund
shall issue an order or render a judgment requiring that all or part of a
Participant’s interest under the Plan and in the Trust Fund be paid to a spouse,
former spouse and/or children of the Participant by reason of or in connection
with the marital dissolution and/or marital separation of the Participant and
the spouse, and/or some other similar proceeding involving marital rights and
property interests, then notwithstanding the provisions of Section 15.1 the
Committee may, in its absolute discretion, direct the applicable Trustee to
comply with that court order or judgment and distribute assets of the Trust Fund
in accordance therewith. Pending distribution to an alternate payee of any
portion of a Participant’s vested interest in the Trust Fund, pursuant to a
court order or judgment, such portion shall be segregated and invested in
accordance with rules prescribed by the Committee, and neither the Participant
nor the alternate payee shall be entitled to make an election with respect to
the investment of such segregated portion.

(b) The Committee’s decision with respect to compliance with any such court
order or judgment shall be made in its absolute discretion and shall be binding
upon the Trustee and all Participants and their Beneficiaries; provided,
however, that the Committee in the exercise of its discretion shall not make
payments in accordance with the terms of an order which is not a qualified
domestic relations order or which the Committee determines would jeopardize the
continued qualification of the Plan and Trust under Section 401 of the Code.
Notwithstanding the foregoing, the Committee may make a distribution to an
alternate payee prior to the date the Participant attains age fifty (50), if
such distribution is required by a qualified domestic relations order.

(c) Neither the Plan, the Company, the Committee nor the Trustee shall be liable
in any manner to any person, including any Participant or Beneficiary, for
complying with any such court order or judgment.

(d) Nothing in this Section 15.2 shall be interpreted as placing upon the
Company, the Committee or any Trustee any duty or obligation to comply with any
such court order or judgment. The Committee may, if in its absolute discretion
it deems it to

 

88



--------------------------------------------------------------------------------

be in the best interests of the Plan and the Participants, determine that any
such court order or judgment shall be resisted by means of judicial appeal or
other available judicial remedy, and in that event the Trustee shall act in
accordance with the Committee’s directions.

(e) The Committee shall adopt procedures and provide notifications to a
Participant and alternate payees in connection with a qualified domestic
relations order, to the extent required under Code Section 414(p).

ARTICLE XVI

PLAN AMENDMENTS

16.1 Amendments.

The Committee may at any time, and from time to time, amend the Plan; provided
that, the Board of Directors, or any committee delegated such authority by the
Board of Directors, must approve any significant changes in the Plan design and
any amendments to the Plan that are likely to result in a significant cost
increase to the Company or that will provide supplemental or disproportionately
more favorable benefits to officers of the Company. Any amendment shall be
documented by an instrument in writing executed in the name of the Company by an
officer or officers duly authorized to execute such instrument, and delivered to
the applicable Trustee. However, to the extent required by law, no amendment
shall be made at any time, the effect of which would be:

(a) To cause any assets of the Trust Fund to be used for or diverted to purposes
other than providing benefits to the Participants and their Beneficiaries, and
defraying reasonable expenses of administering the Plan, except as provided in
Section 6.7;

(b) To have any retroactive effect so as to deprive any Participant or
Beneficiary of any accrued benefit to which he would be entitled under this
Plan, in contravention of Code Section 411(d)(6), if his employment were
terminated immediately before the amendment;

(c) To eliminate or reduce an optional form of benefit to the extent so doing
would contravene Code Section 411(d)(6); or

(d) To increase the responsibilities or liabilities of a Trustee or an
Investment Manager without his written consent.

 

89



--------------------------------------------------------------------------------

16.2 Retroactive Amendments.

Notwithstanding any provisions of this Article XVI to the contrary, the Plan may
be amended prospectively or retroactively (as provided in Section 401(b) of the
Code) to make the Plan conform to any provision of ERISA, any Code provisions
dealing with tax-qualified employees’ trusts, or any regulation under either.

16.3 Amendment of Vesting Provisions.

If the Plan is amended in any way that directly or indirectly affects the
computation of a Participant’s vested interest in his Accounts, each Participant
who has completed at least three (3) Years of Service may elect, within a
reasonable time after the adoption of the amendment, to continue to have his
vested interest computed under the Plan without regard to such amendment. The
period during which the election may be made shall commence when the date of the
amendment is adopted and shall end on the latest of: (i) 60 days after the
amendment is adopted; (ii) 60 days after the amendment is effective; or (iii) 60
days after the Participant is issued written notice of the amendment.

In the event that the Plan’s vesting schedule is amended, the nonforfeitable
percentage of every Employee who is a Participant on the date the amendment is
adopted, or the date the amendment is effective, if later, in his Company
Matching Account and/or Company Contributions Account shall be not less than his
percentage computed under the Plan without regard to the amendment.

ARTICLE XVII

TOP-HEAVY PROVISIONS

17.1 Minimum Company Contributions.

In the event that this Plan is deemed a Top-Heavy plan with respect to any Plan
Year, each Non-Key Employee who is a Participant shall receive Company
contributions that in the aggregate are at least equal to the lesser of three
percent (3%) of Compensation or the percentage at which Company contributions
are made for the Key Employee (under any plan required to be included in an
Aggregation Group) for whom such percentage is the highest for the Plan Year,
regardless of whether the Non-Key Employee elected to make Before-Tax
Contributions to the Plan for the Plan Year, completed less than 1,000 Hours of
Service during such Plan Year, or the Non-Key Employee’s level of Compensation.
For purposes of this Section 17.1, (A) Company

 

90



--------------------------------------------------------------------------------

contributions shall include (i) amounts considered contributed by Key Employees
and which qualify for treatment under Code Section 401(k) and (ii) any Company
contributions for Key Employees or Non-Key Employees taken into account under
Section 401(k)(3) or 401(m) of the Code and (B) Company contributions shall not
include amounts considered as contributed by Non-Key Employees and which qualify
for treatment under Code Section 401(k). Further, in determining the percentage
at which Company contributions are made for the Plan Year for the Key Employee
for whom such percentage is the highest, the contributions for a Key Employee
shall be divided by so much of a Key Employee’s compensation for the Plan Year
as does not exceed $200,000, as that amount is adjusted each year by the
Secretary of the Treasury.

In the event a Participant is covered by both a defined contribution and a
defined benefit plan maintained by the Company, both of which are determined to
be Top-Heavy Plans, the defined benefit minimum, offset by the benefits provided
under the defined contribution plan, shall be provided under the defined benefit
plan.

17.2 Compensation.

For the purpose of calculating Company contributions to be made to a Participant
for Plan Years commencing prior to January 1, 1989, the annual Compensation
taken into account for any Employee shall not exceed $200,000 (increased by any
adjustments made pursuant to Section 416(d)(2) of the Code or regulations
thereunder) if the Plan is deemed a Top-Heavy Plan with respect to any Plan
Year.

17.3 Top-Heavy Determination.

This Plan shall be deemed a Top-Heavy Plan with respect to any Plan Year in
which, as of the Determination Date: (a) the aggregate of the Accounts of Key
Employees under the Plan exceeds 60% of the aggregate of the Accounts of all
Employees; or (b) the aggregate of the Accounts of Key Employees under all
defined contribution plans and the present value of the cumulative accrued
benefits for Key Employees under all defined benefit plans includable in an
Aggregation Group exceed 60% of a similar sum for all employees in such group.
As used above, the term “Aggregation Group” includes all plans of Participating
Companies having one or more Key Employees as Participants and any other defined
contribution plan of a Participating Company that permits a plan of a
Participating Company having one or more Key Employees to meet the qualification
requirements of Sections 401(a)(4) or 410 of the Code.

 

91



--------------------------------------------------------------------------------

The present value of account balances under a defined contribution plan shall be
determined as of the most recent valuation date that falls within or ends on the
Determination Date. The present value of accrued benefits under a defined
benefit plan shall be determined as of the same valuation date used for
computing plan costs for minimum funding. The present value of the cumulative
accrued benefits of a Non-Key Employee shall be determined under either:

(i) the method, if any, that uniformly applies for accrual purposes under all
plans maintained by affiliated companies, within the meaning of Code
Sections 414(b), (c), (m) or (o); or

(ii) if there is no such method, as if such benefit accrued not more rapidly
than the lowest accrual rate permitted under the fractional accrual rate of
Section 411(b)(1)(C) of the Code.

For purposes of this Article XVII, “Determination Date” shall mean, with respect
to any Plan Year, the last day of the preceding Plan Year, or, in the case of
the first Plan Year, the last day of such Plan Year.

The term, “Key Employee” shall mean, for purposes of this Article XVII, any
Employee or former Employee (including any deceased Employee) who, at any time
during the Plan Year that includes the Determination Date was:

(1) an officer of a Participating Company having annual compensation in excess
of $130,000 (as adjusted under Section 416(i)(1) of the Code for Plan Years
beginning after December 31, 2002);

(2) a 5% owner of a Participating Company; or

(3) a 1% owner of a Participating Company having annual compensation in excess
of $150,000.

For purposes of (1) above, no more than 50 Employees (or, if lesser, the greater
of 3 or 10% of the Employees) shall be treated as officers.

For this purpose, annual compensation means compensation within the meaning of
Section 415(c) of the Code.

A 5% (or 1%, if applicable) owner means any person who owns (or is considered as
owning within the meaning of Section 318 of the Code) more than 5% (1%) of the
outstanding

 

92



--------------------------------------------------------------------------------

stock of the Participating Company or stock possessing more than 5% (1%) of the
total combined voting power of all stock of the Participating Company.

For purposes of applying the constructive ownership rules under
Section 318(a)(2) of the Code, subparagraph (C) of such Section shall be applied
by substituting “5 percent” for “50 percent.”

For purposes of determining “5% owners” and/or “1% owners,” the aggregating
rules of Sections 414(b), (c) and (m) of the Code shall not apply. For purposes
of determining whether an Employee has compensation of more than $150,000,
however, compensation from each entity required to be aggregated under
Sections 414(b), (c) and/or (m) of the Code shall be taken into account.

For purposes of determining the amount of a Participant’s Account for purposes
of this Section 17.3, the amount shall include the aggregate distributions under
the Plan made to or with respect to the Participant during the one year period
ending on the Determination Date. In the case of a distribution made for a
reason other than separation from Service, death or disability, this paragraph
shall be applied by substituting “five year period” for “one year period.

The following shall not be taken into account for purposes of determining
whether this Plan is a Top-Heavy Plan: (1) any rollover to the Plan that is
initiated by a Participant; (2) the account value of any Participant who is not
a Key Employee with respect to any Plan Year but was a Key Employee with respect
to any prior Plan Year; and (3) the account value of a Participant who has not
performed services for any Participating Company during the one year period
ending on the Determination Date.

17.4 Aggregation.

Each Plan of a Participating Company required to be included in an “Aggregation
Group” shall be treated as a Top-Heavy Plan if such group is a “Top-Heavy
Group.”

For purposes of this Article XVII, an “Aggregation Group” shall mean: (i) each
plan of a Participating Company in which a Key Employee is a Participant, and
(ii) each other plan of a Participating Company which enables any plan described
in (i) above to meet the requirements of Section 401(a)(4) or 410 of the Code.

Any plan of a Participating Company that is not required to be included in an
Aggregation Group may be treated as part of such group if such group would
continue to meet the requirements of Section 401(a)(4) and 410 of the Code with
such plan taken into account.

 

93



--------------------------------------------------------------------------------

For purposes of this Section 17.4, a “Top-Heavy Group” means any Aggregation
Group if the sum (as of the Determination Date) of the present value of the
cumulative accrued benefits for Key Employees under all defined benefit plans
included in such group and the aggregate of the accounts of Key Employees under
all defined contribution plans included in such group exceed 60% of a similar
sum determined for all Employees.

ARTICLE XVIII

MISCELLANEOUS

18.1 No Enlargement of Employee Rights.

(a) This Plan is strictly a voluntary undertaking on the part of the Company and
shall not be deemed to constitute a contract between the Company and any
Employee, or to be consideration for, or an inducement to, or a condition of,
the employment of any Employee.

(b) Nothing contained in this Plan or the Trust shall be deemed to give any
Employee the right to be retained in the employ of the Company or to interfere
with the right of the Company to discharge or retire any Employee at any time.

(c) No Employee, nor any other person, shall have any right to or interest in
any portion of the Trust Fund other than as specifically provided in this Plan.

18.2 Mailing of Payments; Lapsed Benefits.

(a) All payments under the Plan shall be delivered in person or mailed to the
last address of the Participant (or, in the case of the death of the
Participant, to the last address of any other person entitled to such payments
under the terms of the Plan) furnished pursuant to Section 18.3 below.

(b) In the event that a benefit is payable under this Plan to a Participant or
any other person and after reasonable efforts such person cannot be located for
the purpose of paying the benefit for a period of three (3) consecutive years,
upon the termination of such three (3) year period the Committee in its sole
discretion may provide that the benefit be forfeited and as soon thereafter as
practicable the benefit shall be applied to reduce future Company Contributions;
provided, however, should any person entitled to such benefit thereafter claim
such benefit, such benefit shall be restored. Alternatively,

 

94



--------------------------------------------------------------------------------

benefits that cannot be paid may escheat to the state in accordance with
applicable state law.

(c) For purposes of this Section 18.2, the term “Beneficiary” shall include any
person entitled under Section 8.9 to receive the interest of a deceased
Participant or deceased designated Beneficiary. It is the intention of this
provision that the benefit will be distributed to an eligible Beneficiary in a
lower priority category under Section 8.9 if no eligible Beneficiary in a higher
priority category can be located by the Committee after reasonable efforts have
been made.

(d) The Accounts of a Participant shall continue to be maintained until the
amounts in the Accounts are paid to the Participant or his Beneficiary.
Notwithstanding the foregoing, in the event that the Plan is terminated, the
following rules shall apply:

(i) All Participants (including Participants who have not previously claimed
their benefits under the Plan) shall be notified of their right to receive a
distribution of their interests in the Plan;

(ii) All Participants shall be given a reasonable length of time, which shall be
specified in the notice, in which to claim their benefits;

(iii) All Participants (and their Beneficiaries) who do not claim their benefits
within the designated time period shall be presumed to be dead. The Accounts of
such Participants shall be forfeited at such time. These forfeitures shall be
disposed of according to rules prescribed by the Committee, which rules shall be
consistent with applicable law.

(iv) The Committee shall prescribe such rules as it may deem necessary or
appropriate with respect to the notice and forfeiture rules stated above.

(e) Should it be determined that the preceding rules relating to forfeiture of
benefits upon Plan termination are inconsistent with any of the provisions of
the Code and/or ERISA, these provisions shall become inoperative without the
need for a Plan amendment and the Committee shall prescribe rules that are
consistent with the applicable provisions of the Code and/or ERISA.

18.3 Addresses.

Each Participant shall be responsible for furnishing the Committee with his
correct current address and the correct current name and address of his
Beneficiary or Beneficiaries.

 

95



--------------------------------------------------------------------------------

18.4 Notices and Communications.

(a) All applications, notices, designations, elections, and other communications
from Participants shall be in writing, on forms prescribed by the Committee and
shall be mailed or delivered to the office designated by the Committee, and
shall be deemed to have been given when received by that office.

(b) Each notice, report, remittance, statement and other communication directed
to a Participant or Beneficiary shall be in writing and may be delivered in
person or by mail. An item shall be deemed to have been delivered and received
by the Participant when it is deposited in the United States Mail with postage
prepaid, addressed to the Participant or Beneficiary at his last address of
record with the Committee.

18.5 Reporting and Disclosure.

The Plan Administrator shall be responsible for the reporting and disclosure of
information required to be reported or disclosed by the Plan Administrator
pursuant to ERISA or any other applicable law.

18.6 Governing Law.

All legal questions pertaining to the Plan shall be determined in accordance
with the provisions of ERISA and the laws of the State of California. All
contributions made hereunder shall be deemed to have been made in California.

18.7 Interpretation.

(a) Article and Section headings are for convenient reference only and shall not
be deemed to be part of the substance of this instrument or in any way to
enlarge or limit the contents of any Article or Section. Unless the context
clearly indicates otherwise, masculine gender shall include the feminine, and
the singular shall include the plural and the plural the singular.

(b) The provisions of this Plan shall in all cases be interpreted in a manner
that is consistent with this Plan satisfying:

(i) The requirements (of Code Section 401(a) and related statutes) for
qualification as a Profit Sharing Plan; and

(ii) The requirements (of Code Section 401(k) and related statutes) for
qualification as a Qualified Cash or Deferred Arrangement.

 

96



--------------------------------------------------------------------------------

18.8 Certain Securities Laws Rules.

Any election or direction made under this Plan by an individual who is or may
become subject to liability under Section 16 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), may be conditioned upon such restrictions
as are necessary or appropriate to qualify for an applicable exemption under
Section 16(b) of the Exchange Act, or any rule promulgated thereunder. To the
extent required by Section 401(a)(4) of the Code, the rules under this
Section 18.8 shall be administered in a non-discriminatory manner.

18.9 Withholding for Taxes.

Any payments out of the Trust Fund may be subject to withholding for taxes as
may be required by any applicable federal or state law.

18.10 Limitation on Company; Committee and Trustee Liability.

Any benefits payable under this Plan shall be paid or provided for solely from
the Trust Fund and neither the Company, the Committee nor the Trustee assume any
responsibility for the sufficiency of the assets of the Trust to provide the
benefits payable hereunder.

18.11 Successors and Assigns.

This Plan and the Trust established hereunder shall inure to the benefit or, and
be binding upon, the parties hereto and their successors and assigns.

18.12 Counterparts.

This Plan document may be executed in any number of identical counterparts, each
of which shall be deemed a complete original in itself and may be introduced in
evidence or used for any other purpose without the production of any other
counterparts.

18.13 Military Service.

Notwithstanding any provision of this Plan to the contrary, the Plan shall
provide contributions, benefits and service credit with respect to qualified
military service in accordance with Code Section 414(u). Loan repayments shall
be suspended under this Plan as permitted under Code Section 414(u).

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, in order to record the adoption of this Plan, Mattel, Inc.
has caused this instrument to be executed by its duly authorized officers this
19 day of December, 2006, effective, however, as of January 1, 2006, except as
otherwise expressly provided herein.

 

MATTEL, INC. By:  

/s/ Alan Kaye

 

98